Exhibit 10.20

LEASE AGREEMENT

Between

1440 CORPORATE, L.P.,

as Landlord,

and

EFJ, INC.,

as Tenant

March 31, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

   Recitals and Definitions    1

2.

   Lease Grant    1

3.

   Acceptance of Premises    1

4.

   Term.    1

5.

   Renewal Option.    2

6.

   Basic Rent; Rent    2    (a)  

Basic Rent

   2    (b)  

Rent

   2

7.

   Use    2

8.

   Landlord’s Maintenance Obligations    2

9.

   Maintenance    3    (a)  

Repairs; Maintenance

   3    (b)  

Performance of Work

   4    (c)  

Mechanic’s Liens

   4    (d)  

Janitorial Services

   4    (e)  

Landlord’s Right to Perform Tenant’s Maintenance Obligations

   5

10.

   Utilities    5    (a)  

Utilities

   5    (b)  

Licenses and Permits

   5    (c)  

Landlord’s Right to Perform Tenant’s Obligations

   5

11.

   Taxes    5    (a)  

Taxes for the Premises

   5    (b)  

Contest of Taxes

   6    (c)  

Taxes

   6

12.

   Delinquent Payment    6

13.

   Security Deposit    7

14.

   Improvements; Alterations    7

15.

   Signage    7

16.

   Parking    8

17.

   Assignment and Subletting    8    (a)  

Transfers

   8    (b)  

Consent Standards

   8    (c)  

Conditions to Consent

   8    (d)  

Attornment by Subtenants

   8    (e)  

Non-Disturbance; Attornment

   8    (f)  

Additional Compensation

   8    (g)  

Permitted Transfers

   9

18.

   Insurance; Waivers; Subrogation; Indemnity    9    (a)  

Insurance

   9    (b)  

Property Insurance

   9    (c)  

Blanket Insurance

   10    (d)  

Rent Loss Insurance

   10    (e)  

Waiver of Property Claims; No Subrogation

   10    (f)  

Indemnity

   11

19.

   Subordination; Non-Disturbance; Attornment; Notice to Landlord’s Mortgagee   
11    (a)  

Subordination

   11    (b)  

Non-Disturbance; Attornment

   11    (c)  

Notice to Landlord’s Mortgagee

   11    (d)  

Landlord’s Mortgagee’s Protection Provisions

   11



--------------------------------------------------------------------------------

20.

   Condemnation    12    (a)  

Taking

   12    (b)  

Material Taking

   12    (c)  

Material Taking; Landlord’s Rights

   12    (d)  

Taking of Parking

   12    (e)  

Abatement

   12    (f)  

Taking Award

   12    (g)  

Savings Clause

   13

21.

   Fire or Other Casualty    13    (a)  

Repair Estimate

   13    (b)  

Landlord’s and Tenant’s Rights

   13    (c)  

Landlord’s Rights

   13    (d)  

Repair Obligation

   13

22.

   Personal Property Taxes    14

23.

   Events of Default    14    (a)  

Payment Default

   14    (b)  

Estoppel

   14    (c)  

Insurance

   14    (d)  

Mechanic’s Liens

   14    (e)  

Other Defaults

   14    (f)  

Insolvency

   15

24.

   Remedies    15    (a)  

Termination of Lease

   15    (b)  

Termination of Possession

   15    (c)  

Perform Acts on Behalf of Tenant

   16

25.

   Payment by Tenant; Non-Waiver; Cumulative Remedies    16    (a)  

Payment by Tenant

   16    (b)  

Non-Waiver

   16    (c)  

Cumulative Remedies

   16

26.

   Landlord’s Default    16

27.

   Waiver of Landlord’s Lien    17

28.

   Surrender of Premises    17

29.

   Holding Over    18

30.

   Inspections    18

31.

   Telecommunications; Roof Rights    18    (a)  

Telecommunications

   18    (b)  

Rooftop Antennae

   18

32.

   Miscellaneous    19    (a)  

Landlord Transfer

   19    (b)  

Landlord’s Liability

   19    (c)  

Tenant’s Liability

   19    (d)  

Tenant’s Right to Offset

   19    (e)  

Force Majeure

   19    (f)  

Brokerage

   19    (g)  

Estoppel Certificates

   19    (h)  

Notices

   20    (i)  

Separability

   20    (j)  

Amendments; and Binding Effect

   20    (k)  

Quiet Enjoyment

   20    (l)  

No Merger

   20



--------------------------------------------------------------------------------

  (m)  

Entire Agreement

   20   (n)  

Arbitration

   20   (o)  

Waiver of Jury Trial

   21   (p)  

Recording

   21   (q)  

Determination of Charges

   21   (r)  

Financial Reports

   21   (s)  

Prohibited Persons and Transactions

   21   (t)  

Governing Law

   22   (u)  

Survivability

   22   (v)  

Authority

   22   (w)  

Hazardous Materials

   22   (x)  

Attorney’s Fees

   23   (y)  

List of Exhibits

   23



--------------------------------------------------------------------------------

LEASE AGREEMENT

This LEASE AGREEMENT (this “Lease”) is entered into as of March 31, 2006 (the
“Commencement Date”), between 1440 Corporate, L.P., a Texas limited partnership
(“Landlord”), and EFJ, INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord is the owner of certain real property in the City of Irving, Dallas
County, Texas, as more particularly described in Exhibit A (the “Project”).

B. Currently located on the Project is a ______ (            ) story building
consisting of 40,000 rentable square feet (the “Building”) whose street address
is 1440 Corporate Drive, Irving, Texas. The (i) parcel of land upon which the
Building is located and (ii) all landscaping, fences, surface parking areas,
sidewalks, passageways, entrances, exits, driveways, alleyways, and other
improvements located on such land are collectively referred to as the “Land.”
The Building and the Land are collectively referred to herein as the “Premises.”

C. Subject to the terms of this Lease, Landlord has agreed to lease the Premises
to Tenant.

AGREEMENTS:

NOW, THEREFORE, Landlord and Tenant hereby agree as follows:

1. Recitals and Definitions. The definitions and basic provisions set forth in
the Recitals are incorporated herein by reference for all purposes.
Additionally, the following terms shall have the following meanings when used in
this Lease: “Laws” means all federal, state, and local laws, rules and
regulations, all court orders, governmental directives, and governmental orders,
and all restrictive covenants affecting the Project, and “Law” shall mean any of
the foregoing; “including” means including, without limitation; “Building’s
Structure“ means the Building’s roof, footings, foundations, structural portions
of load-bearing walls, structural floors and subfloors, exterior walls
(excluding any doors or windows) and structural columns and beams; “Building’s
Systems“ means the Building’s HVAC, life-safety, plumbing, electrical, and
mechanical systems (including elevators); and “Tenant Party“ means any of the
following persons: Tenant; any assignees claiming by, through, or under Tenant;
any subtenants claiming by, through, or under Tenant; and any of their
respective agents, contractors, employees, licensees, guests, and invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the exclusive use of the Premises and all
easements and rights of ingress and egress in connection therewith.

3. Acceptance of the Premises. Except for the tenant improvement work set forth
in Exhibit C hereto, Tenant hereby represents that an affiliate of Tenant has
been in possession of the Premises pursuant to an existing lease, is familiar
with the Premises and its condition and accepts the Premises in its “AS-IS”
condition. Landlord acknowledges that the forgegoing statement in no way
diminishes Landlord’s maintenance obligations set forth in this Lease.

4. Term. The term of this Lease is 120 months, commencing on March 31, 2006 (the
“Commencement Date”) and ending at 5:00 p.m. on the last day of the 120 full
calendar month following the Commencement Date (the “Term”).

 

1



--------------------------------------------------------------------------------

5. Renewal Option. Tenant shall have no renewal option unless expressly granted
by Landlord in writing.

6. Basic Rent; Rent.

(a) Basic Rent. Except as otherwise provided herein, Tenant shall pay to
Landlord, at the address on the signature page of this Lease or at such other
address specified in writing by Landlord, the annual total sum of $400,000
(based on 40,000 rentable square feet in the Building at $10.00 per rentable
square foot), the “Basic Rent” from the Commencement Date until the Additional
Space Commencement Date (defined below). As used herein, the “Additional Space
Commencement Date” shall mean the earlier of (i) the date on which the mezzanine
build out provided for in Exhibit C consisting of a minimum of 10,000 rentable
square feet (the “Additional Space”) is Substantially Completed (as defined in
Exhibit C hereto) or (ii) the first anniversary of the date of this Lease
(however such first anniversary outside deadline date shall be extended one day
for each day of delay in excess of such first anniversary date to the extent
caused by Landlord). From and after the Additional Space Commencement Date,
(a) Basic Rent shall be increased to reflect the new per rentable square footage
of the Building at an annual Basic Rent rate of $10.00 per rentable square foot
for the remainder of the initial Term and (b) the term “Premises” shall
thereafter include both the Premises and the Additional Space.

(b) Rent. The Basic Rent and all other sums that Tenant may owe to Landlord
under this Lease are sometimes collectively referred to as the “Rent.” Basic
Rent shall be payable in equal monthly installments on the first (1st) day of
each month beginning on the first (1st) day of the second full calendar month of
the Term. The monthly Basic Rent for any partial month at the beginning of the
Term shall equal the product of 1/365 of the annual Basic Rent in effect during
the partial month and the number of days in the partial month from and after the
Commencement Date, and shall be due on the Commencement Date. The Rent shall be
payable without notice, setoff or abatement except as expressly provided in this
Lease. Except as expressly provided in this Lease, this Lease shall be net to
Landlord throughout the Term and Tenant covenants to agree and pay in accordance
with the terms of this Lease (a) operating expenses in connection with the
operation, maintenance, use or occupancy of the Premises, (b) Taxes,
(c) utilities and (d) the cost of insurance. Except as expressly provided in
this Lease, Tenant acknowledges and agrees that Landlord shall not be required
to provide any service to Tenant or the Premises.

7. Use. Tenant is entitled to occupy and use the Premises for product testing,
general office use, training, light manufacturing and warehouse use and any
incidental uses related thereto. Landlord shall use all reasonable efforts not
to disturb Tenant’s use and enjoyment of the Premises. Notwithstanding anything
in this Lease to the contrary, as between Landlord and Tenant, Tenant shall bear
all of the risk of complying with Title III of the Americans With Disabilities
Act of 1990, any state laws governing handicapped access or architectural
barriers, and all rules, regulations, and guidelines promulgated under such
laws, as amended from time to time (the “Disabilities Acts”) in or around the
Premises, including all of the exterior areas. Landlord shall have reasonable
access to the Premises under the terms, limitations and conditions set forth in
this Lease. The Premises shall not be used for any use which is disreputable,
creates extraordinary fire hazards, or results in an increased rate of insurance
on the Building or its contents, or for the storage of any Hazardous Materials
(except as provided in Section 32(w) hereto); provided Landlord, to its
knowledge, acknowledges that Tenant’s current use of the Premises does not
violate this provision. If, because of a Tenant Party’s acts or because Tenant
vacates the Premises, the rate of insurance on the Building increases, Tenant
shall pay the amount of such increase pursuant to Section 18.

8. Landlord’s Maintenance Obligations. This Lease is intended to be a net lease;
accordingly except as expressly provided in this Lease, Landlord shall have no
obligation, in any manner

 

2



--------------------------------------------------------------------------------

whatsoever, to repair or maintain the Premises, (or any equipment therein),
whether structural or nonstructural, all of which obligations are intended, as
between Landlord and Tenant, to be those of Tenant. Tenant expressly waives the
benefit of any statute now or in the future in effect which would otherwise
afford Tenant the right to make repairs at Landlord’s expense or to terminate
this Lease because of Landlord’s failure to keep the Premises in good order,
condition and repair. Additionally, in no event shall Landlord be responsible
for alterations to the Building’s Structure required by applicable Law, which
alterations shall be made by Tenant at its sole cost and expense. Landlord shall
have the obligation, at its sole cost and expense, to repair and replace the
Building’s roof and Building Structure, including any repairs required to be
made to the balance of the Premises caused by a failure of the Building’s roof
or Building’s Structure (collectively the “Landlord’s Obligations”). All
repairs, replacements, maintenance, costs and expenses are to be made or borne
by Tenant as its sole responsibility and at its sole cost and expense, except
for any such costs or expenses associated with the Landlord’s Obligations which
shall be borne by Landlord at its sole cost and expense. Tenant shall comply
with the additional maintenance obligations described in Section 9(a).

9. Maintenance.

(a) Repairs; Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage to any portion of the Premises. Additionally, Tenant, at its sole
expense, shall repair, replace and maintain in good condition and in accordance
with all Laws and the equipment manufacturer’s suggested service programs, all
portions of the Premises (except for Landlord’s Obligations) and all areas,
improvements and systems exclusively serving the Premises including plumbing,
water, fire sprinkler system, and sewer lines, entries, doors, ceilings,
windows, interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems (including any evaporative units), and
other building and mechanical systems serving the Premises. Such repair and
replacements include capital expenditures and repairs whose benefit may extend
beyond the Term. Tenant shall, at its own cost and expense, keep and maintain
all the Premises in good, clean, first class condition and repair and make all
necessary repairs and replacements to the Premises except for Landlord’s
Obligations which shall be Landlord’s responsibility (provided any required
painting of exterior walls of the Premises shall be Tenant’s responsibility).
Tenant’s obligations pursuant to this Section 7 shall include maintenance,
repair and replacement of the Building’s Systems, equipment, paving, parking
lots, landscaping (including mowing of grass and care of shrubs) and landscaping
irrigation sprinkler systems and sewage lines, pipes, water, sewage and septic
system, fire sprinkler system, heating system, windows, window glass, fixtures,
doors, ceilings and all other appliances and their appurtenances and all
equipment and personal property used in connection with the Premises so that the
Premises is in at least the same condition as when received by Tenant,
reasonable wear and tear and damage from any Casualty (Casualty being addressed
in Section 21) excluded. Such repairs and replacements, shall be made promptly,
as and when necessary so that the Premises is in at least the same condition as
when received by Tenant, reasonable wear and tear and damage from any Casualty
(Casualty being addressed in Section 21) excluded. All repairs and replacements
(i) shall be in quality and class at least equal to the original work and
(ii) include capital expenditures and repairs whose benefit may extend beyond
the Term. Tenant’s maintenance, repair and replacement obligations with respect
to the Premises shall be self-operative and no notice from Landlord shall be
required as a pre-condition to the performance thereof by Tenant. Tenant shall
maintain at its sole cost and expense all portions of the Premises in a clean
and orderly condition, free of dirt, rubbish, snow, ice and unlawful
obstructions, and Tenant will not do or suffer any waste or damage,
disfigurement or injury to the Premises or any part thereof. On or before the
Commencement Date, Tenant, at its expense shall enter into preventive
maintenance/service contracts for such equipment, including the Building’s
Systems, each in compliance with the manufacturers’ recommended maintenance
schedule therefor and otherwise in form and substance and with a contractor
reasonably acceptable to Landlord, and deliver copies thereof to Landlord.
Tenant shall maintain the parking areas, driveways, alleys and

 

3



--------------------------------------------------------------------------------

grounds surrounding the Premises in a clean and sanitary condition, consistent
with the operation of a Comparable Building (as hereinafter defined), including
maintenance, repair, and replacement of the exterior of the Building (including
painting), landscaping irrigation sprinkler systems and sewage lines, and any
items normally associated with the foregoing.

(b) Performance of Work. Tenant shall cause all contractors and subcontractors
to procure and maintain insurance coverage naming Landlord and Landlord’s
property management company (provided any fees or costs of any property
management company shall be borne entirely by Landlord) as an additional
insureds against such risks, in such amounts, as are customary in the market for
Comparable Buildings. All such work shall be performed in accordance with all
Laws and in a good and workmanlike manner so as not to damage the Building
(including the Premises, the Building’s Structure and the Building’s Systems).
All such work which may affect the Building’s Structure or the Building’s
Systems must be approved by the Building’s engineer of record, at Tenant’s
expense and, at Landlord’s election, must be performed by a contractor
reasonably approved by Landlord. All work affecting the roof of the Building
must be performed by a roofing contractor reasonably approved by Landlord, and
no such work will be permitted if it would void or reduce the warranty on the
roof.

(c) Mechanic’s Liens. Tenant shall not permit any mechanic’s liens to be filed
against the Premises in connection therewith. Upon completion of any such work,
whose cost exceeds $50,000 Tenant shall, upon the written request of Landlord,
use commercially reasonable efforts to obtain and deliver to Landlord final lien
waivers from all contractors, subcontractors and materialmen who performed such
work. If such a lien is filed, then Tenant shall, promptly after discovery of
the existence of such lien, either (1) pay the amount of the lien and cause the
lien to be released of record, or (2) diligently contest such lien and deliver
to Landlord a bond or other security reasonably satisfactory to Landlord. If
Tenant fails to timely take either such action, then and such failure continues
ten (10) days following written notice from Landlord to Tenant of such failure,
Landlord may pay the lien claim, and any amounts so paid, including expenses and
interest, shall be paid by Tenant to Landlord within ten days after Landlord has
invoiced Tenant therefor. Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships). Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same. Nothing herein shall be deemed a consent by Landlord
to any liens being placed upon the Premises or Landlord’s interest therein due
to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work. Tenant shall
defend, indemnify and hold harmless Landlord and its agents and representatives
from and against all claims, demands, causes of action, suits, judgments, actual
out of pocket damages (excluding consequential and punitive damages) and
expenses (including attorneys’ fees) in any way arising from or relating to the
failure by any Tenant Party to pay for any work performed, materials furnished,
or obligations incurred by or at the request of a Tenant Party. This indemnity
provision shall survive termination or expiration of this Lease.

(d) Janitorial Services. Tenant, at its sole expense, shall provide its own
janitorial services to the Premises and shall maintain the Premises in a clean
and safe condition comparable to other Class B buildings in the Las Colinas
sub-market (“Comparable Buildings”). Tenant shall store all trash and garbage in
receptacles and shall, at its sole expense, arrange for the regular pickup of
such trash and garbage.

 

4



--------------------------------------------------------------------------------

(e) Landlord’s Right to Perform Tenant’s Maintenance Obligations. If at any time
Tenant shall fail to perform any of its maintenance obligations herein stated,
and such failure shall, in Landlord’s reasonable judgment, create the likelihood
of imminent risk of personal injury or substantial property damage, Landlord,
upon ten (10) days notice to Tenant of such failure without a cure thereof by
Tenant within such ten (10) day period, shall have the right (but not the
obligation) to perform such obligations on Tenant’s behalf and the reasonable,
actual and direct cost thereof shall be repaid by Tenant, within thirty
(30) days of demand accompanied by paid receipts, with interest thereon, at the
Default Rate (as hereinafter defined), from the date of such advance to the
repayment thereof in full, and failure of Tenant to do so shall constitute an
Event of Default.

10. Utilities; Licenses and Permits.

(a) Utilities. Tenant shall, at its sole cost and expense, contract for and pay
for all water, gas, electricity, heat, telephone, sewer, sprinkler charges and
other utilities and services used at the Premises, together with any taxes,
penalties, surcharges, connection charges, maintenance charges, and the like
pertaining to Tenant’s use of the Premises including making all applications
therefor, obtaining meters and other related equipment, and paying all deposits
and connection charges. Landlord shall not be liable for any interruption or
failure of utility service to the Premises, and such interruption or failure of
utility service shall not be a constructive eviction of Tenant, constitute a
breach of any implied warranty, or entitle Tenant to any abatement of Tenant’s
obligations hereunder. If, however, Tenant is prevented from using the Premises
because of the unavailability of any such service for a period of 5 consecutive
business days following Landlord’s receipt from Tenant of written notice
regarding such unavailability and such unavailability resulted from Landlord’s
failure to perform its maintenance obligations under this Lease or a failure of
the Building’s Structure, and such unavailability was not caused by a Tenant
Party or a governmental directive, then Tenant shall, as its exclusive remedy be
entitled to a reasonable abatement of Rent for each consecutive day (after such
5 business day period) that Tenant is so prevented from using the Premises.

(b) Licenses and Permits. Tenant shall, at its sole cost and expense, obtain and
keep in force during the Term, and all extensions thereof, all licenses,
certificates and permits necessary for it to use the Premises in accordance with
applicable Laws.

(c) Landlord’s Right to Perform Tenant’s Obligations. If Tenant should fail to
perform any of its obligations under this Section 10, then Landlord may, if it
so elects but expressly without any obligation to do so, following the
expiration of any applicable notice and cure period provided herein, in addition
to any other remedies provided herein, make such payments. Any out-of-pocket
sums expended by Landlord with respect to any of the foregoing shall be deemed
to be Rent owing by Tenant to Landlord and shall be due and payable within 30
days after written request therefor.

11. Taxes.

(a) Taxes for the Premises. Tenant shall pay the real estate taxes and
assessments, including those dues and/or taxes assessed and levied by The Las
Colinas Association (subject to the limitations set forth below) (collectively,
the “Taxes”) levied or assessed during the Term against the Premises. Landlord
shall furnish Tenant with a written notice (the “Tax Notice”) specifying the
amount of the Taxes promptly after receipt by Landlord of the tax bill for each
tax year. The Tax Notice shall include a copy of the tax bill issued by the
taxing authority. Tenant shall pay the Taxes within forty-five (45) days after
the receipt of the Tax Notice and in any event prior to delinquency provided,
however (i) Tenant shall not, under any circumstances, be required to pay such
Taxes prior to fifteen (15) days before they are due and payable by Landlord and
(ii) Landlord shall be solely responsible for any interest or penalty assessed
due to late payment of such tax unless the Tax Notice is given to Tenant at
least 20 days

 

5



--------------------------------------------------------------------------------

prior to the date such Taxes are due . If in any tax year during the Term
Landlord receives a discount for early payment of Taxes or a refund or reduction
of all or a portion of the Taxes, then the discount, refund, or reduction
falling within the Term shall be passed on to Tenant reducing the amount of
Taxes that Tenant is obligated to pay.

(b) Contest of Taxes. Provided (i) no Event of Default exists, (ii) Landlord
timely furnishes written notice to Tenant that Landlord is not contesting Taxes
for a particular tax year, and (iii) the assessment of the Tax that Tenant
desires to contest is not rendered during the last two years of the Term, then
Tenant shall have the right to contest, by appropriate legal proceedings or
other lawful means, the validity or amount of any Taxes or any increase in
assessed value of the Project in accordance with the following terms and
conditions, in which event the payment thereof may be deferred, as permitted by
Law, during the pendency of such contest, if diligently prosecuted. If Tenant
elects to contest any Taxes as permitted by this Section 11(b), Tenant shall
give Landlord written notice of Tenant’s election at least five days prior to
the deadline date a notice of contest must be furnished to the applicable taxing
authorities, and within 30 days before any contested Taxes become due, Tenant
shall deposit with Landlord an amount sufficient to pay such contested item
(together with any interest, penalties and fees that may be assessed in respect
thereof), which amount shall be applied to the payment of such items when the
amount thereof shall be finally determined. Nothing herein, however, shall
permit any Taxes to remain unpaid for any interval that would permit the
Project, or any part thereof, to be sold or seized by any governmental authority
for the nonpayment of Taxes. If at any time, in the reasonable judgment of
Landlord, it shall become necessary to do so, Landlord may, after written notice
to Tenant, under protest, if so requested by Tenant, apply the amounts so
deposited or so much thereof as may be required to prevent a sale or seizure of
the Project or foreclosure of any lien created thereon to secure payment of such
unpaid Taxes. Tenant shall pay all penalties, interest, and fees assessed
because of Tenant’s failure to pay Taxes when due, and Tenant shall indemnify,
defend, and hold harmless Landlord from and against any costs (including
reasonable attorneys’ fees and expenses), liability, or damage incurred by
Landlord arising out of or attributable to Tenant’s failure to pay Taxes when
due. Landlord shall, at Tenant’s expense, cooperate with Tenant in connection
with tax contest proceedings initiated by Tenant (including, if required by Law,
joining in any contest proceedings brought by Tenant). It is agreed that Tenant
will be responsible separately for all ad valorem taxes on its personal
property. Except as expressly set forth in this Section 11(b), Tenant hereby
waives any and all rights under Laws to an administrative or judicial review of
any determination of the appraised value of the Project or to protest or appeal
the appraised value of the Project and all rights to receive notices of
reappraisement.

(c) Taxes. The term “Taxes” does not include: (i) any income, partnership,
corporate, personal property, business, franchise, capital levy, capital stock,
gross receipts, excess profits, transfer, revenue, or succession tax payable by
Landlord or any other tax, assessment, charge or levy upon, or measured in whole
or in part by, the Rent payable hereunder by Tenant; or (ii) any tax or
assessment resulting from the sale of all or a portion of the Premises by
Landlord. Taxes for the tax years in which the Term commences and expires shall
be apportioned between Landlord and Tenant by dividing the amount of Taxes by
three hundred sixty-five (365) and multiplying the result by the number of days
falling within the Term. If the present method of taxation changes such that a
business or increased franchise tax is imposed on Landlord in whole or in part
in lieu of real estate taxes imposed against the Premises, then, to the extent
and only to the extent that real estate taxes imposed against the Premises are
below the Real Estate Tax Base (as hereinafter defined), such savings shall be
deemed to be included within the term “Taxes” for purposes hereof. For purposes
hereof, “Real Estate Tax Base” shall mean the amount of real estate taxes
imposed against the Premises immediately preceding the stated change in the
method of taxation.

12. Delinquent Payment. If any payment required of Tenant under this Lease is
not paid within ten days after written notice from Landlord that the payment is
overdue (“Late Payments”), then

 

6



--------------------------------------------------------------------------------

Landlord may charge Tenant a fee equal to 5% of the Late Payments to reimburse
Landlord for its cost and inconvenience incurred as a consequence of Tenant’s
delinquency. In addition, Tenant shall pay interest on all Late Payments until
paid at the rate equal to the lesser of: (a) the prime rate then in effect as
published by The Wall Street Journal, Southwest Edition, in its listing of
“Money Rates” plus five (5) percentage points; or (b) the maximum rate of
interest per annum permitted by applicable Law (the “Default Rate”). In no
event, however, shall the charges permitted under this Section 12 or elsewhere
in this Lease, to the extent they are considered to be interest under applicable
Law, exceed the maximum lawful rate of interest.

13. Security Deposit. NONE

14. Improvements; Alterations. Tenant is entitled from time to time, at its sole
cost and expense and without Landlord’s consent, to make any alterations or
improvements to the non-structural portions of the Building; provided, such
alterations or improvements will be made in accordance with applicable Laws.
Tenant shall not make any alterations or improvements to the Building’s
Structure, Building’s Systems or any major alteration that can reasonably be
determined to substantially diminish the fair market value of the Premises,
without the prior consent of Landlord, which consent shall not be unreasonably
withheld, conditioned, or delayed. With respect to any improvements or
alterations so made, Tenant shall upon Landlord’s request provide Landlord,
without representation or warranty and to the extent in Tenant’s actual
possession, final working drawings of all improvements or alterations that cost
in excess of $50,000. Tenant shall use reasonable diligence to not permit any
mechanic’s liens to be filed against the Premises in connection with such
alterations or improvements in accordance with the provisions of Section 9(c) of
this Lease. All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Laws; Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.

(a) All such alterations shall be performed in a good and workmanlike manner and
shall be completed in compliance with all legal requirements;

(b) Tenant shall promptly pay all cost and expenses of any such alteration;

(c) Tenant shall procure and pay for all permits and licenses required in
connection with any such alteration; and

(d) Such alterations shall not impair the structural integrity of the Building,
or be inconsistent with other Comparable Buildings.

15. Signage. Tenant is entitled from time to time, at its sole cost and expense
and without Landlord’s consent for interior signs, and with Landlord’s prior
written consent, not be unreasonably withheld for exterior signs, to install,
maintain, and operate such signs on the Premises as Tenant deems necessary or
beneficial to Tenant’s use of the Premises; provided, such sign will be in
accordance with applicable Laws. After the end of the Term or after Tenant’s
right to possess the Premises has been terminated, Landlord may require that
Tenant remove any such signs by delivering to Tenant written notice thereof
within 30 days after the end of the Term. If Landlord so requests, Tenant shall
remove the signs, repair all damage caused thereby, and restore the Building or
the grounds or the area on which the sign(s) was located to its/their condition
before the installation of the signs within ten days after Landlord’s request
therefor. If Tenant fails to timely do so, Landlord may, without compensation to
Tenant, at Tenant’s expense, remove the signs, perform the related restoration
and repair work and

 

7



--------------------------------------------------------------------------------

dispose of the signs in any manner Landlord deems appropriate. The rights
granted to Tenant under this Section 15 are personal to Tenant, may not be
assigned to any party, and may be revoked by Landlord if Tenant ceases to lease
at least 20,000 rentable square feet in the Building.

16. Parking. Tenant shall have the sole and exclusive use of all surface parking
areas located on the Premises at no charge during the Term. Landlord shall not
be responsible for enforcing Tenant’s parking rights against third parties.

17. Assignment and Subletting.

(a) Transfers. Except as provided in Section 17(g), Tenant shall not, without
the prior written consent of Landlord, assign, transfer, or encumber this Lease
or any estate or interest herein. Tenant may, without the prior written consent
of Landlord, (a) sublet any portion of the Premises, or (b) grant a license,
concession, or other right of occupancy of any portion of the Premises. No
assignment or subletting by Tenant will release Tenant of its liability under
this Lease.

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment of the Leases, provided that the proposed transferee (1) is
creditworthy, and (2) has a good reputation in the business community.
Additionally, Landlord may withhold its consent in its sole discretion to any
proposed assignment if any continuing Event of Default then exists.

(c) Conditions to Consent. If Landlord consents to a proposed assignment of the
Lease, then the proposed assignee shall deliver to Landlord a written agreement
whereby it expressly assumes Tenant’s obligations hereunder. Landlord’s consent
to any assignment of the Lease shall not waive Landlord’s rights as to any
subsequent assignment of the Lease.

(d) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed to the terms and provisions of this Lease.

(e) Cancellation. If Tenant enters into a single sublease of 50% or more of the
Premises for the remainder or substantially all of the remainder of the Term,
Landlord may, within 10 days notice of such subletting from Tenant, cancel this
Lease as to the portion of the Premises proposed to be sublet as of the date the
proposed sublease of 50% or more of the Premises is to be effective. If Landlord
cancels this Lease as to such portion of the Premises, then this Lease shall
cease for such portion of the Premises and Tenant shall pay to Landlord all Rent
accrued through the cancellation date relating to the portion of the Premises
covered by the proposed Transfer. Thereafter, Landlord may lease such portion of
the Premises to the prospective transferee (or to any other person) without
liability to Tenant. Notwithstanding the foregoing, if Landlord provides written
notification to Tenant of its election to cancel this Lease as to any portion of
the Premises as provided above, Tenant may rescind its proposed assignment or
subletting of all or any portion of the Premises by notifying Landlord in
writing within three business days following Landlord’s written cancellation
notice. The provisions of this Section 17(e) shall not apply to a Permitted
Transfer.

(f) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of (1) all compensation
received by Tenant for a sublease less the actual out-of-pocket costs reasonably
incurred by Tenant with unaffiliated third parties (i.e., brokerage commissions
and tenant finish work) in connection with such sublease (such costs shall first
be paid from any rent received by Tenant from such subtenant) over (2) the Rent
allocable to the portion of the Premises covered thereby. While any Event of
Default exists, Tenant shall pay to Landlord, immediately upon receipt thereof,
one hundred percent (100%) of the excess of (A) all

 

8



--------------------------------------------------------------------------------

compensation received by Tenant for a sublease over (B) the Rent allocable to
the portion of the Premises covered thereby. The provisions of this
Section 17(f) shall not apply to a Permitted Transfer.

(g) Permitted Transfers. Notwithstanding Section 17(a), Tenant may, without the
consent or approval of the Landlord, assign its interest in this Lease or
sublease any part of the Premises (a “Permitted Transfer”) to the following
types of entities (a “Permitted Transferee”) without the written consent of
Landlord:

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as Tenant’s obligations hereunder are assumed by the entity
surviving such merger or created by such consolidation; or

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease. No later than
30 days after the effective date of any Permitted Transfer, Tenant agrees to
furnish Landlord with (A) copies of the instrument effecting any of the
foregoing Transfers, (B) documentation establishing Tenant’s satisfaction of the
requirements set forth above applicable to any such Transfer, and (C) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord’s
rights as to any subsequent Transfers.

18. Insurance; Waivers; Subrogation; Indemnity.

(a) Insurance. Tenant shall maintain throughout the Term the following insurance
policies: (i) commercial general liability insurance and umbrella coverage in
amounts of $10,000,000 per occurrence insuring Tenant, Landlord, Landlord’s
property management company, Landlord’s asset management company and, if
requested in writing by Landlord, Landlord’s Mortgagee, against all liability
for injury to or death of a person or persons or damage to property arising from
the use and occupancy of the Premises, (ii) insurance covering the full value of
Tenant’s property and improvements, and other property (including property of
others) in the Premises, (iii) contractual liability insurance sufficient to
cover Tenant’s indemnity obligations hereunder (but only if such contractual
liability insurance is not already included in Tenant’s commercial general
liability insurance policy) and (iv) worker’s compensation insurance, containing
a waiver of subrogation endorsement. Tenant shall furnish to Landlord
certificates of such insurance and such other evidence satisfactory to Landlord
of the maintenance of all insurance coverages required hereunder, and Tenant
shall obtain a written obligation on the part of each insurance company to
notify Landlord at least thirty (30) days before cancellation or a material
change of any such insurance policies. All such insurance policies shall be
issued by companies with an A.M. Best rating of “A” or better.

(b) Property Insurance. In addition, Tenant shall maintain throughout the Term
property insurance on the Premises (including, without limitation, all
improvements thereto hereafter

 

9



--------------------------------------------------------------------------------

made by Tenant) and all fixtures, equipment and personal property at the
Premises under an “All Risks of Physical Loss” policy (hereinafter referred to
as “All Risks”) including, without limitation, coverage for loss or damage by
water, flood and sprinkler damage; such insurance to be written for full
replacement value without deduction for depreciation, i.e., in an amount equal
to the greater of (A) 100% of the full costs of replacement of the Premises and
such fixtures, equipment and personal property (less the cost of excavations,
foundations and footings below the basement floor) without deduction for
depreciation or (B) an amount sufficient to prevent Tenant from becoming a
co-insurer of any loss under the applicable policy. The policy shall contain
such endorsements as Landlord may reasonably require, including “Replacement
Cost,” “Agreed Amount” deleting the co-insurance provision of the policy and
“Building Ordinance & Law.” If not otherwise included within the “All Risks”
coverage specified above, Tenant shall carry or cause to be carried, by
endorsement to such “All Risks” policy, coverage against damage due to water and
sprinkler leakage, flood and collapse and shall be written with limits of
coverage reasonably required by Landlord. The property coverage may not exclude
the peril of terrorism (or Tenant must obtain a separate policy insuring the
Premises against acts of terrorism). The Replacement Value shall include the
cost of debris removal and the value of grading, paving, landscaping,
architects, and development fees. The policies of insurance provided for in this
Section 18(b) shall name Landlord and Landlord’s Mortgagee as additional
insureds and loss payees, as their respective interests may appear and shall
include the interest of Landlord’s Mortgagee on a standard non-contributory
mortgagee endorsement. Such policy shall also be payable, if required by
Landlord’s Mortgagee, to such Landlord’s Mortgagee as the interest of such
Landlord’s Mortgagee may appear.

(c) Blanket Insurance. The insurance herein required may be purchased and
maintained, at the Tenant’s option, on a blanket basis and/or through a
combination of primary and umbrella coverage, provided the coverage afforded
thereunder and/or required under this Lease is not diminished.

(d) Rent Loss Insurance. Tenant shall also carry rent loss insurance coverage
insuring the gross revenue receipts for the Project for a period of no less than
one year if the Premises are destroyed or rendered untenantable by any cause
insured against (it being understood that the existence of such insurance shall
not reduce Tenant’s obligation to pay Rent hereunder without diminution, except
as expressly provided in this Lease.

(e) Waiver of Property Claims; No Subrogation. Landlord and Tenant each waives
any claim it might have against the other for any injury to or death of any
person or the damage to or theft, destruction, loss, or loss of use of any
property or inconvenience (a “Loss”), to the extent the same is insured against
under any insurance policy of the types described in this Section 18 that covers
the Premises, Landlord’s or Tenant’s fixtures, personal property, leasehold
improvements, or business, or is required to be insured against under the terms
hereof so long as the waiving party hereunder is the same party required to
maintain the insurance hereunder, regardless of whether the negligence of the
other party caused such Loss. Each party shall cause its insurance carrier to
endorse all applicable policies waiving the carrier’s rights of recovery under
subrogation or otherwise against the other party. Notwithstanding any provision
in this Lease to the contrary, Landlord, its agents, employees and contractors
shall not be liable to Tenant or to any party claiming by, through or under
Tenant for (and Tenant hereby releases Landlord and its servants, agents,
contractors, employees and invitees from any claim or responsibility for) any
damage to or destruction, loss, or loss of use, or theft of any property of any
Tenant Party located in or about the Premises, caused by casualty, theft, fire,
third parties or any other matter or cause, regardless of whether the negligence
of any party caused such loss in whole or in part. Tenant acknowledges that
Landlord shall not carry insurance on, and shall not be responsible for damage
to, any property of any Tenant Party located in or about the Premises.

 

10



--------------------------------------------------------------------------------

(f) Indemnity. Subject to Section 18(e), Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including attorneys’ fees) arising from (i) any Loss arising from any
occurrence on the Premises (other than any Loss arising out of a breach of
Tenant’s obligations under Section 32(w), which shall be subject to the
indemnity in such section) or (ii) Tenant’s failure to perform its obligations
under this Lease. Subject to Section 18(e), Landlord shall defend, indemnify,
and hold harmless Tenant and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including attorneys’ fees) arising from (A) any Loss to the extent
causes by any act or omission by Landlord. This indemnity provisions of this
Section 18(f) shall survive termination or expiration of this Lease.

19. Subordination; Non-Disturbance; Attornment; Notice to Landlord’s Mortgagee.

(a) Subordination. Provided Tenant receives the non-disturbance agreement
discussed in Section 19(b) from the applicable Landlord’s Mortgagee (as
hereafter defined), this Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument, or any ground lease, master lease, or
primary lease, that now or hereafter covers all or any part of the Premises (the
mortgagee under any such mortgage or the lessor under any such lease is referred
to herein as a “Landlord’s Mortgagee”). Any Landlord’s Mortgagee may elect, at
any time, unilaterally, to make this Lease superior to its mortgage, ground
lease, or other interest in the Premises by so notifying Tenant in writing. The
provisions of this Section shall be self-operative and no further instrument of
subordination shall be required; however, in confirmation of such subordination,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within ten days after written request therefor such documentation in
the form of Exhibit D hereto or another form reasonably acceptable to Tenant and
such Landlord’s Mortgagee or other institutional lenders.

(b) Non-Disturbance; Attornment. Landlord shall provide Tenant with a
non-disturbance agreement from each Landlord’s Mortgagee in the form of Exhibit
D hereto or another form reasonably acceptable to Tenant and such Landlord’s
Mortgagee or other institutional lenders. This provision shall be binding upon
beneficiaries and trustees in deeds of trust, mortgagees in mortgages, and
receivers thereunder and purchasers at any sale pursuant thereto, and the holder
of any other lien. Tenant shall attorn to any Landlord’s Mortgagee succeeding to
Landlord’s interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party’s request, and shall execute such agreements confirming such
attornment as such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been provided
in writing to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee
succeeds to the interest of Landlord under this Lease, then Landlord’s Mortgagee
shall not be liable for those items set forth in Paragraph 4 of the agreement
attached as Exhibit D to this Lease. Landlord’s Mortgagee shall have no
liability or responsibility under or pursuant to the terms of this Lease or
otherwise after it ceases to own an interest in the Premises.

 

11



--------------------------------------------------------------------------------

20. Condemnation.

(a) Taking. The term “Taking” means a taking by condemnation or by the exercise
of the power of eminent domain by a public or quasi-public authority or entity,
whether or not there is a taking of title, or a conveyance in lieu thereof. If
there is a Taking of the entire Building or the entire surface parking area
serving the Building, then this Lease shall terminate as of the earlier of
(i) the date title vests or (ii) the date Tenant is dispossessed by the Taking
authority.

(b) Material Taking. If a Taking of part of the Premises in Tenant’s reasonable
judgment: (i) materially interferes with Tenant’s ability to conduct its
business in the Premises; or (b) substantially denies or interferes with
Tenant’s access to the Premises; then Tenant shall have the right to terminate
this Lease by giving Landlord notice of its election within thirty (30) days of
such Taking. This Lease shall terminate on the date Tenant is dispossessed by
the Taking authority; provided, such termination shall in no event extinguish or
diminish Tenant’s right under this Section 20 to pursue a portion of the award
payable on account of the Taking.

(c) Material Taking, Landlord’s Rights: If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within 30 days after such Taking, and Basic Rent and Additional Rent shall be
apportioned as of the date of such Taking.

(d) Taking of Parking. If only a portion of the surface parking areas serving
the Building are the subject of a Taking, and the Taking reduces the number of
parking spaces available to Tenant to below the number required by applicable
Law and Landlord is not able to find another source of Parking in reasonably
close proximity to the Building to meet such requirement within 120 days (the
“Minimum Parking”), then Tenant shall have the right to terminate this Lease by
giving notice to Landlord within thirty (30) days after title vests in the
Taking authority. Landlord may suspend the effectiveness of Tenant’s notice by
notifying Tenant, within five (5) days of receiving Tenant’s termination notice,
that Landlord will restore the Minimum Parking by providing, within ninety
(90) days of the date Tenant is dispossessed of such parking spaces, substitute
parking spaces equal to the number taken within reasonable proximity to the
Building. If Landlord restores the Minimum Parking within the thirty (30) days,
then Tenant’s notice of termination shall be nullified and of no force and
effect. If Landlord does not restore the Minimum Parking within the thirty
(30) day period, then this Lease shall automatically terminate at the expiration
of such thirty (30) day period.

(e) Abatement. If this Lease is not terminated as a result of a Taking: (i) Rent
shall abate, from the date Tenant is dispossessed by the Taking authority, in
proportion to the part of the Building subject to the Taking and (ii) Landlord,
at its sole cost and expense, shall commence the work of repairing and restoring
the Premises to a complete architectural unit, the work of restoring the
remainder of the Premises, as nearly as possible, to its condition immediately
prior to the Taking, excluding any improvements to the Premises, and the work to
restore Tenant’s access to the Premises or provide comparable access thereto
within one hundred eighty (180) days after the earlier to occur of title vesting
in the Taking authority or the date Tenant is dispossessed by the Taking
authority. If Landlord does not complete the work of repair and restoration
within such one hundred eighty (180) day period, then Tenant shall have the
right to terminate this Lease by giving Landlord notice prior to such
substantial completion. Tenant’s notice shall specify a termination date not
more than sixty (60) days from the date of the notice.

(f) Taking Award. If any Taking occurs, then Landlord shall receive the entire
award or other compensation for the Land, the Building, and other improvements
taken; however, Tenant may separately pursue a claim (to the extent it will not
reduce Landlord’s award) against the condemnor

 

12



--------------------------------------------------------------------------------

for the value of Tenant’s personal property which Tenant is entitled to remove
under this Lease, moving costs, loss of business, and other claims it may have.

(g) Savings Clause. Landlord and Tenant may exercise any rights of termination
even though their respective right, title, or interest may have been taken or
divested.

21. Fire or Other Casualty.

(a) Repair Estimate. If the Premises are damaged by fire or other casualty (a
“Casualty”), then Landlord shall, within sixty (60) days after such Casualty,
deliver to Tenant a good faith estimate (the “Damage Notice”) of the time needed
to repair the damage caused by such Casualty.

(b) Landlord’s and Tenant’s Rights. If twenty-five percent (25%) or more of the
Building is damaged by Casualty such that Tenant is prevented from conducting
its business in a manner reasonably comparable to that conducted immediately
before such Casualty and Landlord estimates that the damage caused thereby
cannot be repaired within one hundred eighty (180) days after the Casualty, then
Tenant may terminate this Lease by delivering written notice to Landlord of its
election to terminate within thirty (30) days after the Damage Notice has been
delivered to Tenant. If Tenant does not so timely terminate this Lease, then
(subject to Section 21(b)) Landlord shall repair the Premises, as provided
below, and Rent for the portion of the Premises rendered untenantable by the
damage shall be abated on a reasonable basis from the date of damage until the
completion of the repair.

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period, (2) the damage to the Premises
exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by Landlord, and such damage occurs during the last two
years of the Term, or (3) the cost of the damage to the Premises exceeds
$250,000 and the damage is not fully covered by insurance policies, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within 30 days after the Damage Notice has been delivered to Tenant.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Tenant shall deliver to Landlord the amount of all insurance
proceeds received by Tenant and the amount of Tenant’s deductible under such
applicable insurance policies and thereafter Landlord shall, within a reasonable
time after such Casualty, begin to repair the Premises and shall promptly
proceed to restore the Premises to substantially the same condition as existed
immediately before such Casualty. Landlord’s obligation to repair or restore the
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question. If this Lease is terminated
under the provisions of this Section 21, Landlord shall be entitled to the full
proceeds of the insurance policies covering the Premises (and, if Tenant has
failed to maintain insurance on such items as required by this Lease, Tenant
shall pay Landlord an amount equal to the proceeds Landlord would have received
had Tenant maintained insurance on such items as required by this Lease). If
Landlord does not complete the restoration of the Premises within 120 days after
the time period estimated by Landlord to repair the damage caused by such
Casualty as specified in the Damage Notice, as the same may be extended by force
majeure or delays caused by a Tenant Party, Tenant may terminate this Lease by
delivering written notice to Landlord and Landlord’s Mortgagee within ten days
following the expiration of such 120-day period (as the same may be extended as
set forth above) and prior to the date upon which Landlord substantially
completes such restoration. Such termination shall be effective as of the date
specified in Tenant’s termination notice (but not earlier than 30 days nor later
than 90 days after the date of such notice) as if such date were the date fixed
for the expiration of the Term. If Tenant fails to timely give such termination
notice, Tenant shall be deemed to have waived its right to terminate this Lease,
time being of the essence with respect thereto. Notwithstanding the foregoing,
if upon the receipt of Tenant’s

 

13



--------------------------------------------------------------------------------

written election to terminate this Lease as provided in this Section 21(d),
Landlord reasonably believes it can complete the restoration of the Premises
within 30 days following the receipt of such notice, Landlord may, in its sole
discretion, elect to proceed with such restoration and, provided Landlord
substantially completes such restoration within such 30-day period, Tenant’s
election to terminate shall be null and void.

22. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises. If any taxes for which Tenant is liable are levied or assessed
against Landlord or Landlord’s property and Landlord elects to pay the same, or
if the assessed value of Landlord’s property is increased by inclusion of such
personal property, furniture or fixtures and Landlord elects to pay the taxes
based on such increase, then Tenant shall pay to Landlord, upon demand, the part
of such taxes for which Tenant is primarily liable hereunder; however, Landlord
shall not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the
Premises or interest of Landlord therein or impose any fee or penalty against
Landlord. Tenant shall have the right to pay all taxes pursuant to this Section
over the maximum period allowed by Law and in the maximum number of installments
allowed by Law, and Tenant shall be required to pay only those installments that
are due and payable during the Term.

23. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Payment Default. Tenant’s failure to pay Rent within five days after
Landlord has delivered written notice to Tenant that the same is due; however,
an Event of Default shall occur hereunder without any obligation of Landlord to
give any notice if Tenant fails to pay Rent when due and, during the 12 month
interval preceding such failure, Landlord has given Tenant written notice of
failure to pay Rent on one or more occasions;

(b) Estoppel. Tenant fails to provide any estoppel certificate after Landlord’s
written request therefor pursuant to Section 32(g) and such failure shall
continue for five days after Landlord’s second written notice thereof to Tenant;

(c) Insurance. Tenant fails to procure and maintain the insurance policies and
coverages required under Section 18 or Tenant fails to deliver to Landlord
(within ten days after Landlord’s second written demand therefor) evidence of
such insurance policies and coverages as required under Section 18;

(d) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Premises for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 9(c);

(e) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of more than 30 days after Landlord has delivered to
Tenant written notice thereof; however, if such failure cannot be cured within
such 30-day period and Tenant commences to cure such failure within such 30-day
period and thereafter diligently pursues such cure to completion, then such
failure shall not be an Event of Default. Notwithstanding the foregoing, with
regard to the allegation of any violation of this Section 23(e), Tenant shall
have the right to “contest” a claim by Landlord that an Event of Default exists
and request that such issue be subject to judicial interpretation and/or
arbitration before Tenant is required

 

14



--------------------------------------------------------------------------------

to commence a cure. Further, Tenant will be entitled to pay any amount that is
in dispute “under protest” without prejudicing any of Tenant’s rights under this
Lease. If it is finally determined that Tenant was not legally obligated to make
such payment, then Landlord shall, at Tenant’s election, either (1) repay the
amount paid under protest within thirty (30) days plus interest thereon at the
Default Rate from the date on which such payment was made until the date on
which reimbursement is received by Tenant or (2) credit such amounts against the
Rent next due; and

(f) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 23(f), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; (4) for the reorganization or
modification of Tenant’s capital structure; or (5) in any assignment for the
benefit of creditors proceeding; however, if such a petition is filed against
Tenant, then such filing shall not be an Event of Default unless Tenant fails to
have the proceedings initiated by such petition dismissed within 90 days after
the filing thereof.

24. Remedies. During the continuance of any Event of Default, Landlord shall
have the right at its option, then or at any time thereafter, to do any one or
more of the following without demand upon or notice to Tenant:

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination, (2) all amounts due under
Section 24(a), and (3) an amount equal to (a) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the “Prime Rate” as published on the date
this Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates” minus one percent, minus (b) the then present fair
rental value of the Premises for such period, similarly discounted;

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord i) all Rent and other amounts accrued
hereunder to the date of termination of possession, ii) all amounts due from
time to time under Section 24(a) and iii) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to proceed under this Section 24(b), Landlord
may remove all of Tenant’s property from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant,
without becoming liable for any loss or damage which may be occasioned thereby.
Landlord shall use reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions and alterations to and improvement of the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building or Complex and; Landlord shall not be
obligated to accept any prospective tenant proposed by Tenant unless such
proposed tenant meets all of Landlord’s leasing criteria. Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or to collect rent due for such
reletting. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder. Reentry by Landlord in the
Premises shall not affect Tenant’s obligations hereunder for the unexpired Term;
rather, Landlord may, from time to time, bring an action against Tenant to
collect amounts due by Tenant, without the necessity of Landlord’s waiting until
the expiration of the Term. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to dispossess or exclude Tenant from the Premises shall be deemed

 

15



--------------------------------------------------------------------------------

to be taken under this Section 24(b). If Landlord elects to proceed under this
Section 19(b), it may at any time elect to terminate this Lease under
Section 24(a); or

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate.

25. Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a) Payment by Tenant. During the continuance of any Event of Default, Tenant
shall pay to Landlord all costs incurred by Landlord (including court costs and
reasonable attorneys’ fees and expenses) in (1) obtaining possession of the
Premises, (2) removing and storing Tenant’s or any other occupant’s property,
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant, (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting), (5) performing Tenant’s
obligations which Tenant failed to perform, and (6) enforcing, or advising
Landlord of, its rights, remedies, and recourses arising out of the default. To
the full extent permitted by law, Landlord and Tenant agree the federal and
state courts of the state in which the Premises are located shall have exclusive
jurisdiction over any matter relating to or arising from this Lease and the
parties’ rights and obligations under this Lease

(b) Non-Waiver. Landlord’s acceptance of Rent during the continuance of any
Event of Default shall not waive Landlord’s rights regarding such Event of
Default. No waiver by Landlord of any violation or breach of any of the terms
contained herein shall waive Landlord’s rights regarding any future violation of
such term. Landlord’s acceptance of any partial payment of Rent shall not waive
Landlord’s rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement on any instrument delivered in
payment of Rent or any writing delivered in connection therewith; accordingly,
Landlord’s acceptance of a partial payment of Rent shall not constitute an
accord and satisfaction of the full amount of the Rent that is due.

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, Landlord’s Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenant’s failure to perform its obligations under
this Lease.

26. Landlord’s Default. Except as provided below in this Section 26, and except
where the provisions of this Lease grant Tenant an express, exclusive remedy, or
expressly deny Tenant a remedy, Tenant’s exclusive remedy for Landlord’s failure
to perform its obligations under this Lease following the Commencement Date
shall be limited to damages, injunctive relief, or specific performance; in each
case, Landlord’s liability or obligations with respect to any such remedy shall
be limited as provided in Section 32(b). Landlord shall be in default under this
Lease if Landlord fails to perform any of its obligations hereunder following
the Commencement Date and such failure continues for 30 days after Tenant
delivers to Landlord written notice specifying such failure; however, Landlord
shall use all reasonable efforts to

 

16



--------------------------------------------------------------------------------

commence such cure as soon as reasonably practicable following Tenant’s written
notification and if such failure cannot reasonably be cured within such 30-day
period, but Landlord commences to cure such failure within such 30-day period
and thereafter diligently pursues the curing thereof to completion, then
Landlord shall not be in default hereunder or liable for damages therefor.
Unless Landlord fails to so cure such default after such notice, Tenant shall
not have any remedy or cause of action by reason thereof. Except for
circumstances in which the provisions of this Lease grant Tenant an express,
exclusive remedy, or expressly deny Tenant a remedy, if following the
Commencement Date (a) Landlord fails to perform its obligations within the time
periods specified in the previous sentences of this Section 26 and such failure
materially adversely affects Tenant’s use of the Premises, or (b) Landlord shall
fail to perform Landlord’s Obligations, and such failure shall, in Tenant’s
reasonable judgment, expose Tenant, its employees or invitees to imminent risk
of personal injury or serious property damage, then in either event Tenant, upon
ten (10) days written notice to Landlord (and such of Landlord’s lenders as to
which Tenant shall have been advised of the name and address) of such failure
without a cure thereof by Landlord within such ten (10) day period, shall have
the right (but not the obligation) to perform such obligations on Landlord’s
behalf and the reasonable, actual and direct cost thereof shall be repaid by
Landlord, within thirty (30) days of demand accompanied by paid receipts, with
interest thereon, at the Default Rate, from the date of such advance to the
repayment thereof in full; and, if Landlord shall not repay any such amount or
amounts within thirty (30) days after delivery to Landlord of paid receipts
therefor, Tenant may deduct the same, together with interest thereon as
aforesaid, by abating Rent payable each month until a cumulative amount equal to
the reasonable, actual and direct cost incurred by Tenant in curing such
default, together with interest thereon as aforesaid, has been deducted.
Tenant’s right to perform the work under this Section (c) is subject to the
following conditions: all such work shall be performed in a good and workmanlike
manner, in accordance with all applicable Laws, and in a manner so as not to
affect any existing warranties with respect to the Building’s Structure or
Building’s Systems; all such work shall be performed in a manner so as not to
alter any portion of the Building’s Structure or Building’s Systems (except for
necessary alterations required to comply with all applicable Laws or in the
event of an emergency in Tenant’s reasonable judgment), unless Landlord
otherwise consents thereto (if such work would alter any portion of the
Building’s Structure or Building’s Systems, all such work shall be performed in
accordance with plans and specifications approved by Landlord, which approval
shall not be unreasonably withheld, whose approval shall be deemed given if
Landlord fails to disapprove any submitted plans and specifications within five
business days after their submission to Landlord); all such work shall be
performed by contractors which maintain commercial liability insurance on an
occurrence basis in an amount not less than $1,000,000 per occurrence naming
Landlord and each Landlord’s Mortgagee as an additional insured; and Tenant
delivers to Landlord “as-built” or field marked plans of the work performed by
Tenant. If Landlord and Tenant disagree as to whether Landlord is in default
under this Lease, either Landlord or Tenant may elect that such decision will be
resolved by binding arbitration before a panel of three arbitrators in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. If the arbitrator determines that Landlord is in default of this
Lease, then Tenant may offset its Basic Rent obligations as set forth in the
next sentence.

27. Waiver Of Landlord’s Lien. Landlord waives all contractual, statutory and
constitutional liens held by Landlord on Tenant’s personal property, goods,
equipment, inventory, furnishings, chattels, accounts and assets (“Tenant’s
Property”) to secure the obligations of Tenant under this Lease until such time
as Landlord may obtain an enforceable judgment against Tenant from a court with
jurisdiction of Tenant or Tenant’s Property, at which time Landlord shall have
such lien rights at law and in equity to enforce and collect such judgment and
Tenant’s obligations under this Lease.

28. Surrender of Premises. No act by Landlord may be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises will be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
broom-clean,

 

17



--------------------------------------------------------------------------------

reasonable wear and tear excepted, and shall deliver to Landlord all keys (or
other access devices) to the Premises. Tenant may remove, but shall not be
obligated to remove, all trade fixtures and Tenant shall remove all furniture,
and personal property placed in the Premises by Tenant. Upon the removal by
Tenant, Tenant shall repair any damage to the Building caused by such removal.

29. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(a) Tenant shall pay, in addition to the other Rent, Basic Rent equal to 150% of
the Rent payable during the last month of the Term and (b) Tenant shall
otherwise continue to be subject to all of Tenant’s obligations under this
Lease. The provisions of this Section 29 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.

30. Inspections. Landlord and its agents shall have the right to enter the
Building only during normal business hours on any business day on at least two
(2) business days’ notice, which notice may be verbal with Tenant’s consent
(which consent shall not be unreasonably withheld, conditioned or delayed),
except in the event of a real or apparent emergency in which case no notice
shall be required, for the purpose of inspecting the same or for the purpose of
showing the same to a prospective purchaser or lender. During the last twelve
months of this Lease or at any time during a continuing Event of Default,
Landlord may, upon reasonable prior notice to Tenant, which may be verbal with
Tenant’s consent (which consent shall not be unreasonably withheld, conditioned
or delayed), enter the Premises at all reasonable hours to show the Premises to
prospective tenants. Tenant will be entitled to have a representative accompany
Landlord during inspections. Landlord shall not be permitted to enter any areas
of the Building within which highly-sensitive, proprietary functions of Tenant’s
business are conducted. Such inspections shall be done using reasonable efforts
not to disturb the business conducted therein and not more often than quarterly
without the prior written consent of Tenant, which consent may not be
unreasonably, withheld, conditioned or delayed. Tenant hereby agrees that
Landlord shall be given reasonable access to the Premises, subject to the
aforementioned limitations, to perform any inspections or necessary repairs
and/or maintenance to the Premises.

31. Telecommunications; Roof Rights.

(a) Telecommunications. Tenant shall have the right, without restriction, to
obtain voice, data, and other telecommunications services from any providers or
carriers it desires, and Landlord shall cooperate therein in all reasonable
respects when so requested by Tenant. Further, without limitation, Landlord
shall, to the extent that space exists therefor when requested, allow such
carriers to have the use, without charge, of vertical risers, horizontal
pathways, telephone riser closets, mechanical rooms, conduits, and other common
areas of the Building to the extent reasonably necessary to provide such
telecommunications service to the Premises.

(b) Rooftop Antennae. Tenant shall have the exclusive right, without charge, to
install, maintain, repair, replace, and operate satellite, microwave and/or
other antenna and communications equipment (collectively, the “Rooftop
Equipment”) on the roof of the Building. Tenant’s rights shall also include the
rights: (a) to interconnect the Rooftop Equipment with Tenant’s other equipment
located in the Premises; (b) to run any wires, cables, conduits, and similar
equipment (collectively, the “Wiring”) between the Rooftop Equipment and the
Premises; and (c) to connect the Rooftop Equipment and the Wiring (collectively,
the “Equipment”) to the Building’s electrical lines.

 

18



--------------------------------------------------------------------------------

Tenant will install and operate the Rooftop Equipment in accordance with all
Laws. In addition, Tenant shall be responsible for obtaining any permits and
licenses required to install and operate the Rooftop Equipment, and Landlord
shall cooperate with Tenant to accomplish the same. Upon the expiration or
termination of this Lease, Tenant shall remove the Rooftop Equipment but Tenant
shall not be required to remove the Wiring. Upon the removal of the Rooftop
Equipment by Tenant, Tenant shall repair any damage to the Building caused by
such removal. Landlord shall not have any rights to use the rooftop of the
Building but shall be granted reasonable access thereto in the event such access
is necessary for Landlord to meet its obligations under this Lease.

32. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Premises and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes in
writing Landlord’s obligations hereunder arising from and after the transfer
date.

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building shall be limited to Tenant’s actual direct,
but not consequential or punitive, damages therefor and shall be recoverable
only from the equity interest of Landlord in the Building, and Landlord (and its
partners, shareholders or members) shall not be personally liable for any
deficiency. Additionally, Tenant hereby waives its statutory lien under
Section 91.004 of the Texas Property Code.

(c) Tenant’s Liability. The liability of Tenant to Landlord for any damages
arising from any default by Tenant under the terms of this Lease shall be
limited to Landlord’s actual direct, but not consequential or punitive damages
therefor. Nothing in this Section 32(c) shall affect or limit Landlord’s rights
to file legal actions to recover possession of the Premises, or for injunctive
relief against Tenant, or any other non-monetary relief as provided in Sections
18 or 19 of this Lease.

(d) Tenant’s Right to Offset. If Landlord wrongfully fails to pay to Tenant the
Construction Allowance as required under this Lease, and such failure continues
for 30 days following written notice to Landlord specifying such default, Tenant
shall have the right to offset Basic Rent in an amount equal to such unpaid
amount.

(e) Force Majeure. Whenever a period of time is herein prescribed for action to
be taken by either party hereto, such party shall not be liable or responsible
for, and there shall be excluded from the computation of any such period of
time, any delays due to strikes, riots, acts of God, shortages of labor or
materials, war, terrorist acts or activities, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party.

(f) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease. Tenant and Landlord
shall each indemnify the other against all costs, expenses, attorneys’ fees, and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.

(g) Estoppel Certificates. Upon request of either party at any time and from
time to time, Landlord and Tenant shall execute and deliver to the other, within
fifteen (15) business days after receipt of the request, a written instrument,
duly executed in the form attached as Exhibit D.

 

19



--------------------------------------------------------------------------------

(h) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (i) hand delivered to the intended address,
(ii) sent by a nationally recognized overnight courier service, or (iii) sent by
facsimile transmission during normal business hours followed by a confirmatory
letter sent in another manner permitted hereunder. All notices shall be
effective upon delivery to the address of the addressee provided on the
signature page hereof. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

(i) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future Laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(j) Amendments; and Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. The terms and conditions
contained in this Lease shall inure to the benefit of and be binding upon the
parties hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided.

(k) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(l) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold premises or any interest in such fee
estate.

(m) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(n) Arbitration. Landlord or Tenant may elect to have any claim controversy or
dispute arising out of, relating to, or in connection with this Agreement,
including the interpretation, validity, termination or breach thereof (but
specifically excluding any dispute regarding Tenant’s obligation to pay Basic
Rent or Taxes, which shall not be subject to the provisions of this Section of
Exhibit E hereto), to be resolved solely in accordance with the Alternative
Dispute Resolution procedure set forth in Exhibit E attached hereto. Landlord
and Tenant agree to resolve any claim, controversy or dispute in accordance with
the provisions of Exhibit E shall survive the expiration or termination of this
Agreement. The Parties hereto covenant that they shall not resort to court
remedies except as provided for in Exhibit E or for preliminary relief in aid of
arbitration. A Party who fails to comply with the terms and conditions set forth
in Exhibit E shall pay all the legal costs incurred by the other Party in
connection with the enforcement thereof.

 

20



--------------------------------------------------------------------------------

(o) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(p) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord.

(q) Determination of Charges. Landlord and Tenant agree that each provision of
this Lease for determining charges and amounts payable by Tenant (including
provisions regarding Additional Rent) is commercially reasonable and, as to each
such charge or amount, constitutes a statement of the amount of the charge or a
method by which the charge is to be computed for purposes of Section 93.012 of
the Texas Property Code.

(r) Financial Reports. If Tenant is a publicly traded corporation, the terms of
this Section 32(r) shall not apply. If Tenant is not a publicly traded
corporation, then:

(1) Tenant shall deliver to Landlord and to any lender or purchaser designated
by Landlord the following information certified to be true, complete and correct
by an officer of Tenant within 90 days after the end of each fiscal year of
Tenant, a balance sheet of Tenant and its consolidated subsidiaries as of the
end of such year, a statement of profits and losses of Tenant and its
consolidated subsidiaries for such year, and an audited statement of cash flows
of Tenant and its consolidated subsidiaries for such year, setting forth in each
case, in comparative form, the corresponding figures for the preceding fiscal
year in reasonable detail and scope and certified by independent certified
public accountants of recognized national standing selected by Tenant; and
within 45 days after the end of each fiscal quarter of Tenant a balance sheet of
Tenant and its consolidated subsidiaries as at the end of such quarter,
statements of profits and losses of Tenant and its consolidated subsidiaries for
such quarter and a statement of cash flow of Tenant and its consolidated
subsidiaries for such quarter, setting forth in each case, in comparative form,
the corresponding figures for the similar quarter of the preceding year, in
reasonable detail and scope, and certified to be true and complete by a
financial officer of Tenant having knowledge thereof; the foregoing financial
statements all being prepared in accordance with generally accepted accounting
principles, consistently applied.

(2) Upon ten days’ prior written notice, Tenant will permit Landlord and its
professional representatives to visit Tenant’s offices, and discuss Tenant’s
affairs and finances with appropriate officers, and will make available such
information as Landlord may reasonably request bearing on the Tenant, the
Premises or this Lease, and Landlord shall maintain the confidentiality of any
information designated by Tenant, the Premises or this Lease, and Landlord shall
maintain the confidentiality of any information designated by Tenant as
“non-public,” and Landlord will execute and use its reasonable efforts to cause
Landlord’s professional representatives to execute confidentiality agreements.

(s) Prohibited Persons and Transactions. Both Landlord and Tenant represent and
warrant that neither Tenant nor Landlord nor any of their affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers,

 

21



--------------------------------------------------------------------------------

directors, representatives or agents is, nor will they become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not Transfer this Lease to,
contract with or otherwise engage in any dealings or transactions or be
otherwise associated with such persons or entities.

(t) Governing Law. This Lease shall be governed by and construed in accordance
with the Laws of the State of Texas.

(u) Survivability. All unperformed obligations of Tenant hereunder not fully
performed at the end of the Term shall survive the end of the Term, including
payment obligations with respect to Rent and all obligations concerning the
condition and repair of the Premises.

(v) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Landlord hereby represents and warrants to Tenant that Landlord is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Landlord has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Landlord is authorized to
do so.

(w) Hazardous Materials. The term “Hazardous Materials” means any substance,
material, or waste that is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises. Landlord shall not knowingly cause or permit the presence, use,
generation, release, discharge, storage, disposal or transportation of any
Hazardous Materials on or in the Premises. Further, Landlord hereby covenants
and agrees to remove from the Premises if and as required by a governmental
authority or court of competent jurisdiction, any Hazardous Materials discovered
thereon and to restore or remediate the Premises to the extent it is
contaminated with Hazardous Materials as required by a governmental authority or
court of competent jurisdiction, and in connection with the Premises to comply
in all other material respects with all Laws governing Hazardous Materials. In
particular, Landlord shall be responsible for any contamination caused by third
parties or any migration of Hazardous Materials into any portion of the
Premises. If Landlord fails to remove such Hazardous Materials, then Tenant may
do so and offset the cost thereof against Rent, or, at Tenant’s option,
terminate this Lease by delivering written notice thereof to Landlord. During
the Term, Tenant shall not knowingly cause the presence (other than in
compliance with applicable Laws), or cause or permit the generation, release, or
discharge of any Hazardous Materials on or in the Premises. Further, Tenant
hereby covenants and agrees to remove from the Premises if and as required by a
governmental authority or court of competent jurisdiction, any Hazardous
Materials discovered thereon in violation of the foregoing sentence and to
restore or remediate the Premises to the extent it is contaminated by Tenant,
Tenant’s employees or Tenant’s invitees during the Term with Hazardous Materials
as required by this Lease and by a governmental authority or court of competent
jurisdiction, and in connection with the Premises to comply in all other
material respects with all Laws governing Hazardous Materials. Tenant agrees to
indemnify, defend and hold Landlord harmless from any claims, demands,
liabilities, causes of action, suits, judgments and expenses (including any
reasonable attorneys’ fees) suffered or incurred by Landlord that arise directly
or indirectly from or in connection with the presence or the release by Tenant,
Tenant’s employees or Tenant’s invitees during the Term of any Hazardous
Materials in the Premises or Tenant’s

 

22



--------------------------------------------------------------------------------

failure to comply with its obligations as set forth in this Section 32(w). The
indemnities in this Section 32(w) shall survive termination or expiration of
this Lease.

(x) Attorney’s Fees. If there is any legal or arbitration action or proceeding
between Landlord and Tenant to enforce any provision of this Lease or to protect
or establish any right or remedy of either Landlord or Tenant hereunder, the
unsuccessful party to such action or proceeding will pay to the prevailing party
all reasonable, actual out-of-pocket costs and expenses paid or payable to third
parties, including reasonable attorneys’ fees incurred by such prevailing party
in such action or proceeding and in any appeal in connection therewith, and if
such prevailing party recovers a judgment in any such action, proceeding or
appeal, such costs, expenses and attorneys’ fees will be determined by the court
or arbitration panel handling the proceeding and will be included in and as a
part of such judgment.

(y) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A-

   Legal Description of the Land

Exhibit B-

   Form of Tenant Estoppel Certificate

Exhibit C-

   Tenant Finish Work: Allowance

Exhibit D-

   Form of Subordination Non-Disturbance Agreement

 

23



--------------------------------------------------------------------------------

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:

1440 CORPORATE, L.P.,

a Texas limited partnership

By:   Stream Acquisition XXXVI, L.L.C., a Texas limited liability company, its
general partner

By:

    

Name:

    

Title:

     TENANT:

EFJ, INC.,

a Delaware corporation

By:

    

Name:

    

Title:

       EFJ, Inc.  

1440 Corporate Drive

 

Irving, TX 75038-2401

 

Attention: Andy Massey

 

Telephone: (972) 819-0200

 

Facsimile: (972) 819-2314

 

24



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned is the Tenant under the Lease (as hereinafter defined) between
_______________________, a ___________________, as Landlord, and the undersigned
as Tenant, for the Premises described in the Lease. Tenant hereby certifies as
follows:

1. The Lease consists of the original Lease Agreement dated as of ___________,
2006 between Tenant and Landlord [or Landlord’s predecessor-in-interest] and the
following amendments or modifications thereto (if none, please state “none”):
______

 

        

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

3. The Term commenced on __________________, 2006 and the Term expires,
excluding any renewal options, on _____________________, 200__, and Tenant has
no option to purchase all or any part of the Premises or, except as expressly
set forth in the Lease, any option to terminate or cancel the Lease.

4. Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):                     

 

        

5. All monthly installments of Basic Rent, all additional rent and all monthly
installments of estimated additional rent have been paid when due through
                    . The current monthly installment of Basic Rent is
$            .

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.

7. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord and no event has occurred and no condition exists, which,
with the giving of notice or the passage of time, or both, will constitute a
default under the Lease.

8. No Rent has been paid more than thirty (30) days in advance.

 

1



--------------------------------------------------------------------------------

9. Tenant is a duly formed and existing corporation qualified to do business in
the State of Texas, and that Tenant has full right and authority to execute and
deliver this Estoppel Certificate.

10. There are no actions pending against Tenant under any bankruptcy or similar
Laws of the United States or any state.

11. Other than in compliance with all applicable Laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

Executed as of                     , 200_.

 

TENANT:     EFJ, INC.,    

a Delaware corporation

     

By:

          

Name: 

          

Title:

    

 

2



--------------------------------------------------------------------------------

EXHIBIT C

TENANT FINISH WORK: ALLOWANCE/BUDGET

(Landlord Performs the Work)

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant
represents that Tenant has been in possession of the Premises and accepts the
Premises in their “AS-IS” condition on the date that this Lease is entered into.

2. Space Plans.

(a) Preparation and Delivery. Within two business days after Tenant’s execution
of this Lease, Tenant shall meet with F. Brown Entos or another design
consultant selected by Landlord (the “Architect”) to discuss the nature and
extent of all improvements that Tenant proposes to install in the Additional
Space and, at such meeting, provide the Architect with all necessary data and
information needed by the Architect to prepare initial space plans therefor as
required by this paragraph. On or before the tenth day following the date of
this Lease, Landlord shall deliver to Tenant a space plan prepared by the
Architect depicting improvements to be installed in the Additional Space (the
“Space Plans”).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted Space Plans within three business days after Landlord’s submission
thereof. If Tenant disapproves of such Space Plans, then Tenant shall notify
Landlord thereof specifying in reasonable detail the reasons for such
disapproval, in which case Landlord shall, within three business days after such
notice, revise such Space Plans in accordance with Tenant’s objections and
submit to Tenant for its review and approval. Tenant shall notify Landlord in
writing whether it approves of the resubmitted Space Plans within one business
day after its receipt thereof. This process shall be repeated until the Space
Plans have been finally approved by Tenant and Landlord. If Tenant fails to
notify Landlord that it disapproves of the initial Space Plans within three
business days (or, in the case of resubmitted Space Plans, within one business
day) after the submission thereof, then it shall be considered a Tenant Delay.

3. Working Drawings.

(a) Preparation and Delivery. On or before the date which is 15 days following
the date on which the Space Plans are approved, Landlord shall cause to be
prepared final working drawings of all improvements to be installed in the
Additional Space and deliver the same to Tenant for its review and approval
(which approval shall not be unreasonably withheld, delayed or conditioned).
Such working drawings shall be prepared by F. Brown Entos, or another design
consultant selected by Landlord (whose fee shall be included in the Total
Construction Costs [defined below]).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted working drawings within three business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within five business days after
such notice, revise such working drawings in accordance with Tenant’s objections
and submit the revised working drawings to Tenant for its review and approval.
Tenant shall notify Landlord in writing whether it approves of the resubmitted
working drawings within one business day after its receipt thereof. This process
shall be repeated until the working drawings have been finally approved by
Landlord and Tenant, such approvals shall not be unreasonably withheld or
delayed. Any delay caused by Tenant’s

 

1



--------------------------------------------------------------------------------

unreasonable withholding of its consent or delay in giving its written approval
as to such working drawings shall constitute a Tenant Delay Day (defined below).
If the working drawings are not fully approved by both Landlord and Tenant by
the 15th business day after the delivery of the initial draft thereof to Tenant,
then each day after such time period that such working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant shall constitute a
Tenant Delay Day.

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Building’s engineer of record. Landlord’s approval of such working drawings
shall not be unreasonably withheld, provided that (1) they comply with all Laws,
and (2) the improvements depicted thereon do not adversely affect (in the
reasonable discretion of Landlord) the Building’s Structure or the Building’s
Systems (including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s common areas or
elevator lobby areas. As used herein, “Working Drawings” means the final working
drawings approved by Landlord, as amended from time to time by any approved
changes thereto, and “Work” means all improvements to be constructed in
accordance with and as indicated on the Working Drawings, together with any work
required by governmental authorities to be made to other areas of the Building
as a result of the improvements indicated by the Working Drawings. Tenant shall,
at Landlord’s request, sign the Working Drawings to evidence its review and
approval thereof. After the Working Drawings have been approved, Landlord shall
cause the Work to be performed in substantial accordance with the Working
Drawings. Landlord shall use commercially reasonable efforts to have the Work
Substantially Completed within nine months from the date the Working Drawings
are approved by Landlord and Tenant and all permits have been obtained for the
Work. In addition, Landlord shall use commercially reasonable efforts to have
the Work Substantially Completed within the Construction Allowance, (defined in
Section 10).

4. Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to three contractors approved by Landlord. All bids shall be on
guaranteed max basis. Tenant shall review the submitted bids from such
contractors to value engineer any of Tenant’s requested alterations. In such
case, Tenant shall notify Landlord of any items in the Working Drawings that
Tenant desires to change within two business days after Landlord’s submission
thereof to Tenant. Within five business days following Landlord’s submission of
the initial construction bids to Tenant under the foregoing provisions (if
applicable), Tenant and Landlord shall have completed all of the following
items: (a) finalized with Landlord’s representative and the proposed contractor,
the pricing of any requested revisions to the bids for the Work, and
(b) approved in writing any overage in the Total Construction Costs in excess of
the Construction Allowance, failing which each day after such five business day
period shall constitute a Tenant Delay Day, if such delay was caused by Tenant.

5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (1) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (2) the exterior appearance of the Building, or (3) the
appearance of the Building’s common areas or elevator lobby areas, or (b) if any
such requested change substantially changes the Additional Space Commencement
Date, Landlord may withhold its consent. Landlord shall, upon completion of the
Work, cause to be prepared an accurate architectural “as-built” plan of the Work
as constructed, which plan shall be incorporated into this Exhibit C by this
reference for all purposes. If Tenant requests any changes to the Work described
in the Space Plans or the Working Drawings, then such increased costs and any
additional design costs incurred in connection therewith as the result of any
such change shall be added to the Total Construction Costs.

 

2



--------------------------------------------------------------------------------

6. Definitions. As used herein, a “Tenant Delay Day” means each day of delay in
the performance of the Work that occurs (a) because Tenant fails to timely
furnish any information or deliver or approve any required documents such as the
Space Plans or Working Drawings (whether preliminary, interim revisions or
final), pricing estimates, construction bids, and the like, (b) because of any
change by Tenant to the Space Plans or Working Drawings, (c) because Tenant
fails to attend meetings scheduled at least three business days in advance with
Landlord, the Architect, any design professional, or any contractor, or their
respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans or Working
Drawings, or in connection with the performance of the Work, (d) because of any
unreasonable specification by Tenant of non-standard materials or installations,
or (e) because a Tenant Party otherwise delays completion of the Work. As used
herein “Substantial Completion,” “Substantially Completed,” and any derivations
thereof mean the Work in the Additional Space is substantially completed (as
reasonably determined by Landlord and Tenant that the property is useable for
Tenant’s business) in substantial accordance with the Working Drawings.
Substantial Completion shall have occurred even though minor details of
construction, decoration, landscaping and mechanical adjustments remain to be
completed by Landlord.

7. Walk-Through; Punchlist. When Landlord and Tenant consider the Work in the
Additional Space to be Substantially Completed, within three business days
thereafter, Landlord’s representative and Tenant’s representative shall conduct
a walk-through of the Additional Space and identify any necessary touch-up work,
repairs and minor completion items that are necessary for final completion of
the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within 30 days after agreement thereon; however, Landlord
shall not be obligated to engage overtime labor in order to complete such items.

8. Premises Rent Obligations. Tenant’s obligation to pay Rent under the Lease
with respect to the Premises shall continue at all times during the performance
of the Work. Tenant hereby acknowledges that the performance of the Work may
occur during normal business hours while Tenant is in occupancy of the Premises.
Tenant shall not be entitled to abatement of Rent for reasonable interference
caused by the performance of the Work.

9. Excess Costs. The entire cost of performing the Work (including design of and
space planning for the Work and preparation of the Working Drawings and the
final “as-built” plan of the Work, costs of construction labor and materials,
electrical usage during construction, additional janitorial services, general
tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by Law, and the
construction supervision fee referenced in Section 11 of this Exhibit, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly (a) execute a work order agreement prepared by Landlord
which identifies such drawings and itemizes the Total Construction Costs and
sets forth the Construction Allowance, and (b) pay to Landlord 50% of the amount
by which Total Construction Costs exceed the Construction Allowance. Upon
Substantial Completion of the Work, Tenant shall pay to Landlord an amount equal
to the Total Construction Costs (as adjusted for any approved changes to the
Work), less (1) the amount of the advance payment already made by Tenant, and
(2) the amount of the Construction Allowance. In the event of default of payment
of such excess costs, Landlord (in addition to all other remedies) shall have
the same rights as for an Event of Default under the Lease.

 

3



--------------------------------------------------------------------------------

10. Construction Allowance/Budget. Landlord shall provide to Tenant a
construction allowance not to exceed $750,000.00 (the “Construction
Allowance/Budget”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. The Construction Allowance shall not be
disbursed to Tenant in cash, but shall be applied by Landlord to the payment of
the Total Construction Costs, if, as, and when the cost of the Work is actually
incurred and paid by Landlord. Landlord and Tenant hereby agree that any savings
arising from the construction of the Work under the allotted Construction
Allowance will be shared 50-50 by Landlord and Tenant. The Construction
Allowance must be used (that is, the Work must be fully complete and the
Construction Allowance disbursed) within six months following the Completion of
the Punchlist, after which time any savings arising from the construction of the
Work shall be disbursed to the Landlord and Tenant.

11. Construction Management. Landlord or its Affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building, and the Building’s Systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to five percent of the Total Construction
Costs.

12. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:   

Joe Cavagnaro

c/o Stream Realty Partners, L.P.

2200 Ross Avenue, Suite 5400

Dallas, Texas 75201

Telephone: (214) 267-0409

Telecopy: (214) 267-0404

Tenant’s Representative:   

EFJ, Inc.

c/o Mike Gamble

1440 Corporate Drive

Irving, Texas 76038

Telephone: 972-819-0651

Telecopy: 972-819-0690

13. Miscellaneous. To the extent not inconsistent with this Exhibit, Section 14
and Section 28 of this Lease shall govern the performance of the Work and
Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.

 

4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SNDA

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Agreement is made as of March 31, 2006, between LEGACYTEXAS BANK (“Lender”)
and EFJ, Inc., a Delaware corporation (“Tenant”) and 1440 CORPORATE, L.P., a
Texas limited partnership (“Landlord”).

A. Lender is the beneficiary of a Deed of Trust (With Assignment of Rents and
Security Agreement) dated on or about March 31, 2006 (the “Mortgage”), recorded
or to be recorded in the Real Property Records of Dallas County, Texas, covering
the real property described in Exhibit A and the buildings and improvements
thereon (collectively, the “Mortgaged Property”) securing the payment of a
promissory note (“Note”) in the stated principal amount of $5,233,075.00,
payable to the order of Lender;

B. Tenant is the tenant under Lease Agreement (the “Lease”) dated March 31,
2006, by and between Landlord and Tenant, covering certain property (the
“Demised Premises”) consisting of the Mortgaged Property;

C. Tenant, Landlord and Lender desire to confirm their understanding with
respect to the Lease and the Mortgage; and

D. In consideration of the mutual covenants and agreements herein contained,
Lender, Landlord and Tenant hereby agree and covenant as follows:

1. Subordination. Subject to the terms of this Agreement, the Lease now is, and
shall at all times and for all purposes continue to be, subject and subordinate,
in each and every respect, to the Mortgage, it being understood and agreed that
the foregoing subordination shall apply to any and all increases, renewals,
modifications, extensions, substitutions, replacements and/or consolidations of
the Mortgage, provided that any and all such increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations shall nevertheless
be subject to the terms of this Agreement.

2. Non-Disturbance. So long as (a) Tenant is not in default (beyond any period
given Tenant to cure such default) in the payment of rent or additional rent or
in the performance of any of the other material terms, covenants or conditions
of the Lease on Tenant’s part to be performed, (b) the Lease is in full force
and effect, and (c) Tenant attorns to Lender or a purchaser of the Mortgaged
Property as provided in Section 3, then (i) Tenant’s possession, occupancy, use
and quiet enjoyment of the Demised Premises under the Lease, or any extensions
or renewals thereof or acquisition of additional space which may be effected in
accordance with any option therefor in the Lease, shall not be terminated,
disturbed, diminished or interfered with by Lender in the exercise of any of its
rights under the Mortgage, (ii) in the event Lender succeeds to the interest of
Landlord under the Lease, the Lease shall not be terminated or affected thereby,
and any sale or other transfer of the Premises by Lender or pursuant to the
judgment of any court in an action to enforce the remedies provided for in the
Mortgage shall be made subject to the Lease and the rights of Tenant thereunder,
and (iii) all casualty insurance proceeds and condemnation and eminent domain
awards pertaining to the Premises shall be promptly utilized as provided in the
Lease and (iv) Lender will not join Tenant as a party defendant in any action or
proceeding for the purpose of terminating Tenant’s interest and estate under the
Lease because of any default under the Mortgage.

3. Attornment. If Lender shall become the owner of the Mortgaged Property or the
Mortgaged Property shall be sold by reason of non-judicial or judicial
foreclosure or other proceedings

 

D-1



--------------------------------------------------------------------------------

brought to enforce the Mortgage or the Mortgaged Property shall be conveyed by
deed in lieu of foreclosure, the Lease shall continue in full force and effect
as a direct Lease between Tenant and Lender (or other purchaser of the Mortgaged
Property, who shall succeed to the rights and duties of Landlord), provided that
the conditions and agreements of non-disturbance and other agreements as set
forth in Paragraph 2 of this Agreement above are met and provided that Lender
(or other purchaser of the Mortgaged Property) performs all obligations of the
landlord under the Lease arising from and after the date Lender (or other
purchaser of the Mortgaged Property) acquires title to the Property. In such
event, Tenant shall attorn to Lender or such purchaser, as the case may be, upon
any such occurrence and shall recognize Lender or such purchaser, as the case
may be, as the landlord under the Lease. Such attornment shall be effective and
self-operative without the execution of any further instrument on the part of
any of the parties hereto. Tenant agrees, however, to execute and deliver at any
time and from time to time, upon the request of Lender or of any holder(s) of
any of the indebtedness or other obligations secured by the Mortgage or any such
purchaser, any instrument or certificate which, in the sole reasonable judgment
of the requesting party, is necessary or appropriate, in connection with any
such foreclosure or deed in lieu of foreclosure or otherwise, to evidence such
attornment, which instrument or certificate shall be in form and content
reasonably acceptable to Tenant. Tenant hereby waives the provisions of any
statute or rule of law, now or hereafter in effect, which may give or purport to
give Tenant any right or election to terminate or otherwise adversely affect the
Lease and the obligations of Tenant thereunder as a result of any such
foreclosure or deed in lieu of foreclosure. The respective rights and
obligations of Tenant and Lender upon such attornment, to the extent of the then
remaining balance of the Term, shall be and are the same as are then set forth
in the Lease between Tenant and Landlord.

4. Obligations and Remedies. If Lender shall become the owner of the Mortgaged
Property or the Mortgaged Property shall be sold by reason of non-judicial or
judicial foreclosure or other proceedings brought to enforce the Mortgage or the
Mortgaged Property shall be conveyed by deed in lieu of foreclosure, Lender or
other purchaser of the Mortgaged Property, as the case may be, shall have the
same remedies by entry, action or otherwise in the event of any default by
Tenant (beyond any period given Tenant to cure such default) in the payment of
rent or additional rent or in the performance of any of the other terms,
covenants and conditions of the Lease on Tenant’s part to be performed that
Landlord had or would have had if Lender or such purchaser had not succeeded to
the interest of Landlord. Upon attornment by Tenant as provided herein, Lender
or such purchaser shall be bound to Tenant under all the terms, covenants and
conditions of the Lease and Tenant shall have the same remedies against Lender
or such purchaser for the breach of an agreement contained in the Lease that
Tenant might have had under the Lease against Landlord if Lender or such
purchaser had not succeeded to the interest of Landlord; provided, however, that
Lender or such purchaser shall not be liable or bound to Tenant:

 

  a. for any act or omission of any prior landlord (including Landlord) except
that Lender shall be required to cure any continuing defaults following notice
to Lender and the expiration of applicable cure periods under the Lease; or

 

  b. for any offsets or defenses which the Tenant might be entitled to assert
against Landlord; or

 

  c. for or by any rent or additional rent which Tenant might have paid for more
than two (2) months to any prior landlord (including Landlord) for any period
prior Lender’s acquisition of the Mortgaged Property; or

 

  d. by any amendment or modification of the Lease, which results in a reduction
of any rent or other charges payable by the Tenant or which increases the
obligations of Landlord under the Lease or permits an earlier termination or
expiration thereof, made without Lender’s consent; or

 

D-2



--------------------------------------------------------------------------------

  e. for any security deposit, rental deposit or similar deposit given by Tenant
to a prior landlord (including Landlord) unless such deposit is actually paid
over to Lender or such purchaser by the prior landlord; or

 

  f. for any tenant allowance, if any, as set forth in the Lease; or

 

  g. for the construction of any improvements required of Landlord under the
Lease in the event Lender or such purchaser acquires title to the Mortgaged
Property prior to full completion and acceptance by Tenant of improvements
required under the Lease; provided, however, such lack of liability on the part
of Lender or such purchaser pursuant to this subsection shall not affect
Tenant’s rights of self-help and offset or termination described in the Lease in
the event of such failure to complete such improvements as long as Tenant has
provided all applicable notices and cure periods as required under the Lease and
this Agreement; provided further however, if after Lender acquires title to the
Mortgaged Property, Lender determines not to complete the Additional Space (as
defined in the Lease), such determination will be considered a “Landlord Delay
(as defined in the Lease) for purposes of establishing the Additional Space
Commencement Date (as defined in the Lease); or

 

  h. for the payment of any leasing commissions or other expenses for which any
prior landlord (including Landlord) incurred the obligation to pay; or

 

  i. by any provision of the Lease restricting use of other properties owned by
Lender, as landlord; or

 

  j. by any notice given by Tenant to a prior landlord (including Landlord)
unless a copy thereof was also then given to Lender.

The person or entity to whom Tenant attorns shall be liable to Tenant under the
Lease only for matters arising during such person’s or entity’s period of
ownership. Tenant acknowledges and agrees that, pursuant to Subsection 4(a)
above, neither Lender nor any purchaser of the Mortgaged Property at foreclosure
sale or any grantee of the Mortgaged Property named in a deed in-lieu of
foreclosure, nor any heir, legal representative, successor, or assignee of
Lender or any such purchaser or grantee (herein called “Lender and/ its
successors”), has or shall have any personal liability for the obligations of
Landlord or any other prior landlord under the Lease except to the extent
unremedied defaults of Landlord (or any prior landlord) continue after Lender
and its successors succeed to the interest of Landlord under the Lease, subject
however to the limitations of liability of Lender and its successors as set
forth in Section 10 below.

5. No Abridgment. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of Landlord under
the Lease in the event of any default by Tenant (beyond any period given Tenant
to cure such default) in the payment of rent or additional rent or in the
performance of any of the other terms, covenants or conditions of the Lease on
Tenant’s part to be performed.

6. Representations by Tenant. Tenant represents and warrants to Lender that
Tenant has validly executed the Lease; the Lease is valid, binding and
enforceable and is in full force and effect in accordance with its terms; the
Lease has not been amended except as stated herein; no rent under the Lease has
been paid more than thirty (30) days in advance of its due date; to the best of
its knowledge, there are no defaults existing under the Lease; and Tenant, as of
this date, to the best of its knowledge, has

 

D-3



--------------------------------------------------------------------------------

no charge, lien, counterclaim or claim of offset under the Lease, or otherwise,
against the rents or other charges due or to become due under the Lease.

7. No Amendment or Termination of Lease. Lender and Tenant agree that Tenant’s
interest in and obligations under the Lease shall not be altered or modified,
which results in a reduction of any rent or other charges payable by the Tenant
or which increases the obligations of Landlord under the Lease or permits an
earlier termination or expiration thereof, without the prior written consent of
Lender, nor shall Landlord and Tenant enter into a consensual termination of the
Lease without the prior written consent of Lender.

8. Rent Payment. If Lender shall become the owner of the Mortgaged Property or
the Mortgaged Property shall be sold by reason of non-judicial or judicial
foreclosure or other proceedings brought to enforce the Mortgage or the
Mortgaged Property shall be conveyed by deed in lieu of foreclosure, Tenant
agrees to pay all rents directly to Lender or other purchaser of the Mortgaged
Property, as the case may be, in accordance with the Lease immediately upon
notice of Lender or such purchaser, as the case may be, succeeding to Landlord’s
interest under the Lease. Tenant further agrees to pay all rents directly to
Lender immediately upon notice that Lender is exercising its rights to such
rents under the Mortgage or any other loan documents (including but not limited
to any Assignment of Rents) following a default by Landlord or other applicable
party. Tenant shall be under no obligation to ascertain whether a default by
Landlord has occurred under the Mortgage or any other loan documents. Landlord
waives any right, claim or demand it may now or hereafter have against Tenant by
reason of such direct payment to Lender and agrees that such direct payment to
Lender shall discharge all obligations of Tenant to make such payment to
Landlord.

9. Landlord Defaults. Tenant agrees to give Lender a copy of any default notice
sent by Tenant under the Lease to Landlord. Tenant agrees with Lender that
effective as of the date of this Agreement: Tenant shall not take any steps to
terminate the Lease for any default by Landlord or any succeeding owner of the
Mortgaged Property until after giving Lender written notice of such default,
stating the nature of the default and giving Lender thirty (30) days from
receipt of such notice to effect cure of the same, or if cure cannot be effected
within said thirty (30) days due to the nature of the default, Lender shall have
a reasonable time to cure provided that it commences cure within said thirty
(30) day period of time and diligently pursues such cure to completion; and
notice to Landlord under the Lease (oral or written) shall not constitute notice
to Lender.

10. Liability of Lender. If Lender shall become the owner of the Mortgaged
Property or the Mortgaged Property shall be sold by reason of foreclosure or
other proceedings brought to enforce the Mortgage or the Mortgaged Property
shall be conveyed by deed in lieu of foreclosure, Tenant agrees that,
notwithstanding anything to the contrary contained in the Lease, after such
foreclosure sale or conveyance by deed in lieu of foreclosure, Lender shall have
no personal liability to Tenant under the Lease and Tenant shall look solely to
the estate and interest of Lender in the Mortgaged Property, to the net proceeds
of sale thereof or the rentals received therefrom, for the satisfaction of
Tenant’s remedies for the collection of a judgment or other judicial process
requiring the payment of money by Lender in the event of any default or breach
by the landlord with respect to any of the terms, covenants, and conditions of
the Lease to be observed or performed by the landlord and any other obligation
of the landlord created by or under the Lease, and no other property or assets
of Lender shall be subject to levy, execution or other enforcement procedures
for the satisfaction of Tenant’s remedies. Further, in the event of any transfer
by Lender of Landlord’s interest in the Lease, Lender (and in the case of any
subsequent transfers or conveyances, the then assignor), including each of its
partners, officers, beneficiaries, co-tenants, shareholders or principals (as
the case may be) shall be automatically freed and released, from and after the
date of such transfer or conveyance, of all liability for the performance of any
covenants and agreements which accrue subsequent to the date of such transfer of
Landlord’s interest.

 

D-4



--------------------------------------------------------------------------------

11. Notice. Any notice or communication required or permitted hereunder shall be
given in writing, sent by personal delivery, or expedited delivery service with
proof of delivery, or United States mail, postage prepaid, registered or
certified mail, or telegram or telex, addressed as follows:

 

To Lender:     

LEGACYTEXAS BANK

5000 Legacy Drive, Suite 200

Plano, Texas 75024

Attention: Alan Williams

To Tenant:     

EFJ, Inc.

1440 Corporate Drive

Irving, TX 75038-2401

Attention: Andy Massey

To Landlord:     

1440 CORPORATE, L. P.

c/o STREAM REALTY PARTNERS, LP

2200 Ross Avenue, Suite 5400

Dallas, Texas 75201

Attn: Michael J. McVean

or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of telegram or telex, upon
receipt.

12. Notice of Mortgage. To the extent that the Lease shall entitle Tenant to
notice of any deed of trust or security agreement, this Agreement shall
constitute such notice to the Tenant with respect to the Mortgage and to any and
all other deeds of trust and security agreements which may hereafter be subject
to the terms of this Agreement.

13. Modification. This Agreement may not be modified orally or in any manner
other than by an agreement in writing signed by the parties hereto or their
respective successors in interest.

14. Successor Lender. The term “Lender” as used throughout this Agreement
includes any successor or assign of Lender, any affiliate of Lender acquiring
the Mortgaged Property at foreclosure or by deed-in-lieu of foreclosure, and any
holder(s) of any interest in the indebtedness secured by the Mortgage.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns, and any purchaser
or purchasers at foreclosure of the Mortgaged Property, and their respective
successors and assigns.

16. Section Headings. The section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.

 

D-5



--------------------------------------------------------------------------------

17. Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless the context
otherwise requires.

18. Applicable Law. This Agreement and the rights and duties of the parties
hereunder shall be governed by all purposes by the law of the state where the
Mortgaged Property is located and the law of the United States applicable to
transactions within such state.

19. Counterparts. This Agreement may be executed in multiple counterparts and by
the different parties hereto in separate counterparts, each of which shall for
all purposes be deemed to be an original and all of which together shall
constitute but one and the same instrument, with the same effect as if all
parties to this Agreement had signed the same signature page.

20. Attorneys Fees. In the event any legal action or proceeding is commenced to
interpret or enforce the terms of or obligations arising out of this Agreement,
or to recover damages for the breach thereof, the party prevailing in any such
action or proceeding shall be entitled to recover from the non prevailing party
all reasonable attorneys fees, costs and expenses incurred by the prevailing
party as shall be pled and proven by such party and awarded by a court of
competent jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LENDER:

LEGACYTEXAS BANK

By:      Name:      

Title: 

    

 

STATE OF TEXAS   )          )      COUNTY OF COLLIN   )     

This instrument was acknowledged before me on the ______ day of March, 2006, by
_________________________________, ________________________________________ of
LEGACYTEXAS BANK, a state banking association, known to me to be the person who
executed this agreement in the capacity and for the purposes therein stated.

 

    Notary Public, State of Texas

[ S E A L ]

 

D-6



--------------------------------------------------------------------------------

TENANT:

EFJ, INC.

By:      Name:       Title:      

 

STATE OF TEXAS   )   ) COUNTY OF ________   )

This instrument was acknowledged before me on the ______ day of March, 2006 by
________________________, as _________________ of EFJ, INC., a
________________________ corporation, on behalf of said corporation.

 

      

NOTARY PUBLIC, STATE OF TEXAS

 

D-7



--------------------------------------------------------------------------------

LANDLORD: 1440 CORPORATE, L. P., a Texas limited partnership By:  

Stream Acquisition XXXVI, L.L.C.,

a Texas limited liability company,

its general partner

  By:        Name:         Title:      

 

STATE OF TEXAS   )   ) COUNTY OF __________   )

This instrument was acknowledged before me on the ______ day of March, 2006 by
____________________, as _________________ of Stream Acquisition XXXVI, L.L.C.,
a Texas limited liability company, general partner of 1440 Corporate, L.P., a
Texas limited partnership, on behalf of said limited liability company and
limited partnership.

 

      

NOTARY PUBLIC, STATE OF TEXAS

 

D-8



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

TO BE ATTACHED

 

D-9



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

TO BE ATTACHED

 

D-10



--------------------------------------------------------------------------------

EXHIBIT E

ARBITRATION

 

a. Before invoking the binding dispute mechanism set forth in this Agreement,
the parties shall first participate in mediation of any dispute arising under
this Agreement. If such mediation is not concluded within twenty days (20) days
from the date of the notice of breach by one of the parties, then any
controversy or claim relating to this Agreement (whether contract, tort, or
both), or the breach of this Agreement, other than claims for a temporary
restraining order, order to show cause or other extraordinary, equitable relief
for which monetary damages are inadequate, shall be arbitrated.

 

b. The party initiating arbitration shall also simultaneously file duplicate
copies of its notice of arbitration with any regional office of the American
Arbitration Association (“AAA”), together with the appropriate fee as provided
in the AAA’s administrative fee schedule. The initiating party shall state in
its notice of arbitration the regional office of AAA it has selected and
thereafter all communications with the AAA regarding the arbitration proceedings
shall be directed to such office unless the AAA directs otherwise. The notice of
arbitration shall contain a brief description of the nature of the dispute to be
arbitrated and the remedy or resolution sought by the party initiating
arbitration. Such notice may also contain a request that the dispute be
arbitrated by a panel of three arbitrators. If no such request is contained in
the notice, it shall be presumed that the party seeking arbitration desires the
dispute to be determined by a single arbitrator.

 

c. The other party shall, within twenty (20) days from the date of mailing of
the notice of arbitration, file with the initiating party and the AAA a response
in which it states its view regarding the dispute to be arbitrated and the
remedy or resolution it desires. Such response may also include a request that
the dispute be determined by a panel of three arbitrators. If either of the
parties indicate, in accordance with Exhibit E. Article b. or this Exhibit E.
Article c, its desire to have the dispute determined by a panel of three
arbitrators, it shall be so determined. Otherwise, the dispute shall be
determined by a single arbitrator.

 

d.

As soon as practicable after the expiration of the twenty (20) day period
beginning upon the date of mailing of the initiating party’s notice of
arbitration, the AAA shall compile a list of available arbitrators competent and
qualified to determine the dispute as described in the notice of arbitration and
the responses thereto. If the parties have elected, in accordance with Exhibit
E. Article c, to have the dispute determined by a panel of three arbitrators,
the list shall be composed of eight names and if the parties have elected to
have the dispute determined by a single arbitrator, the list shall be composed
of six names. The AAA shall also, at the same time, by lot, rank the parties in
order, and shall thereupon forthwith transmit the list simultaneously to the
parties and inform them of the order in which it has ranked them. Unless the
parties shall beforehand agree to a different time or place, or both, they shall
meet at the principal office of Tenant at 10:00 a.m. local time on the fifth
business day after the date of mailing the AAA’s list of arbitrators and notice
of ranking. At such time, they shall each in accordance with the ranking
determined by the AAA, in turn, strike a name from the list submitted by the
AAA. The three or the one remaining, as the case may be, when such process of
striking has been completed, shall be the arbitrators or arbitrator to arbitrate
and determine the dispute. If any of the arbitrators so selected declines or for
any reason fails to serve, the AAA shall forthwith furnish the parties a second
list of additional

 

D-11



--------------------------------------------------------------------------------

 

available arbitrators competent and qualified to determine the dispute, such
list to contain five names plus the names of as many individuals as there are
vacancies to fill because of the failure to serve of previously selected
arbitrators. The parties shall thereupon again, in accordance with the ranking
determined by the AAA, one by one, in turn, strike names from the list. The
individuals or individual whose names or name remain on the list upon the
completion of such striking shall, together with any arbitrators previously
chosen in the case of a dispute to be determined by a panel of three
arbitrators, be the arbitrators to arbitrate and determine the dispute. This
procedure shall be repeated until one or three arbitrators, as the case may be,
who are willing and able to serve have been selected. If either of the parties
at any point fails to participate in the procedure hereinabove established to
select arbitrators, the AAA shall forthwith eliminate one name from the list of
arbitrators for each party not so participating.

 

e. Unless otherwise agreed by the Parties, the arbitration proceedings shall be
held in Dallas, Texas at such location selected by the arbitrator or panel of
arbitrators.

 

f. Except as set forth in this Exhibit E, all arbitration proceedings under this
Exhibit E shall be conducted in accordance with the Commercial Arbitration Rules
of the AAA, as then amended and in effect; and such rules shall be interpreted
and applied and questions regarding the arbitration process not resolved under
such rules shall be determined in accordance with the Uniform Arbitration Act,
as enacted in the State of Texas; provided, however, that the arbitrator or
panel of arbitrators shall resolve such dispute within sixty (60) days from the
day a party submitted its notice or arbitration to the other party and the AAA.

 

g. The Arbitrator’s or Arbitrators’, as the case may be, decision with respect
to any matter referred to arbitration pursuant to the provisions of this Article
shall be final and binding upon the parties. The parties agree that judgment on
the arbitration award may be entered by any court of competent jurisdiction.

 

h. In any litigation, arbitration, or other proceeding by which one party either
seeks to enforce its rights under this Agreement (whether in contract, tort, or
both) or seeks a declaration of any rights or obligations under this Agreement,
the prevailing party shall be awarded reasonable attorney fees, together with
any costs and expenses, to resolve the dispute and to enforce the final
judgment.

 

i. For the avoidance of doubt, Tenant’s obligation to pay Basic Rent and Taxes
in accordance with the provisions of this Lease are not matters that may be
submitted for arbitration. Further, Landlord’s willingness to submit to
arbitration for any dispute under this Lease shall not limit, abate or otherwise
suspend Landlord’s remedies hereunder.

 

D-12